


Exhibit 10.5

 

SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT

 

THIS SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT (this “Agreement”) is
entered into as of October 14, 2004, by and among (i) Deutsche Bank Trust
Company Americas, acting in its capacity as Administrative Agent under the
Revolving Credit Agreement (as hereinafter defined) (together with its
successors and assigns in such capacity, the “Revolver Bank Agent”), (ii)
Deutsche Bank Trust Company Americas, acting in its capacity as collateral agent
under the Revolver Security Agreement (as hereinafter defined) (together with
its successors and assigns in such capacity, the “Revolver Collateral Agent”),
(iii) Deutsche Bank Trust Company Americas, acting in its capacity as
Administrative Agent under the Term Credit Agreement (as hereinafter defined)
(together with its successors and assigns in such capacity, the “Term Bank
Agent”), (iv) Deutsche Bank Trust Company Americas, acting in its capacity as
collateral agent under the Term and Note Security Agreement (as hereinafter
defined) (together with its successors and assigns in such capacity, the “Term
and Note Collateral Agent”), (v) Deutsche Bank Trust Company Americas, as
beneficiary for the benefit of the Secured Creditors under the Mortgages (as
hereinafter defined) (together with its successors and assigns in such capacity,
the “Mortgagee”), and (vi) HSBC Bank USA, National Association (as successor to
HSBC Bank USA), as trustee for the holders of Senior Secured Notes (as defined
below) issued under the Senior Secured Notes Indenture (as hereinafter defined)
(in such capacity, together with its successors and assigns in such capacity,
the “Senior Secured Notes Trustee”), and is acknowledged and consented to by
Huntsman LLC, a Utah limited liability company (“Borrower”).

 

R E C I T A L S

 

WHEREAS, Deutsche Bank Trust Company Americas (“DBTCA”), as First Priority Bank
Agent, DBTCA, as First Priority Collateral Agent, DBTCA, as Second Priority Bank
Agent, DBTCA, as Second Priority Collateral Agent, DBTCA, as Mortgagee, the
Senior Secured Notes Trustee and Borrower are parties to an Amended and Restated
Intercreditor Agreement dated as of September 30, 2004 (the “Existing
Intercreditor Agreement”);

 

WHEREAS, contemporaneously herewith, Borrower, certain subsidiaries of Borrower
parties thereto, the Revolver Bank Agent and the lenders parties thereto are
entering into the Revolving Credit Agreement to Refinance the First Priority
Secured Obligations (as defined in the Existing Intercreditor Agreement);

 

WHEREAS, contemporaneously herewith, Borrower, the Term and Note Collateral
Agent and the lenders parties thereto are entering into the Term Credit
Agreement to Refinance the Second Priority Bank Obligations (as defined in the
Existing Intercreditor Agreement);

 

WHEREAS, Borrower has issued $455.4 million in aggregate principal amount of
11-5/8% Senior Secured Notes due 2010 (such notes, together with any exchange
notes and additional notes (the “Senior Secured Notes”)) issued under the
Indenture dated as of September 30, 2003 among Borrower, the guarantors named
therein and the Senior Secured Notes Trustee

 

--------------------------------------------------------------------------------


 

(as amended, supplemented or otherwise modified from time to time, in accordance
with the terms hereof, the “Senior Secured Notes Indenture”);

 

WHEREAS, contemporaneously herewith, in order to secure the Revolver Secured
Obligations (as defined herein), Borrower, certain subsidiaries of Borrower
parties thereto and the Revolver Collateral Agent are entering into a Security
Agreement (as amended, replaced, modified, extended, renewed, supplemented or
restated (in connection with a Refinancing or otherwise) or otherwise modified
from time to time, the “Revolver Security Agreement”);

 

WHEREAS, contemporaneously herewith, in order to secure the Term and Note
Secured Obligations (as defined herein), Borrower, certain subsidiaries of
Borrower parties thereto and the Term and Note Collateral Agent are entering
into an Amended and Restated Security Agreement which security agreement amends
and restates the Second Priority Security Agreement as defined in the Senior
Secured Notes Indenture (as amended, replaced, modified, extended, renewed,
supplemented or restated (in connection with a Refinancing or otherwise) or
otherwise modified from time to time, the “Term and Note Security Agreement”;
and, together with the Revolver Security Agreement, the “Security Agreements”);

 

WHEREAS, contemporaneously herewith, Borrower and certain subsidiaries of
Borrower are amending and restating and/or granting certain mortgages to secure
the Obligations (as defined herein); and

 

WHEREAS, the Collateral Agents, the Bank Agents (as defined below), the
Mortgagee, the Senior Secured Notes Trustee and Borrower desire to amend and
restate the Existing Intercreditor Agreement for the purpose of setting forth
the rights and obligations of the Collateral Agents and the respective secured
parties with respect to the Collateral.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


SECTION 1.                DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS (ALL SUCH MEANINGS TO BE
EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED):


 

“Assignor” shall mean any Assignor (as defined in the Revolver Security
Agreement) or any Assignor (as defined in the Term and Note Security Agreement).

 

“Bank Agents” shall mean the Revolver Bank Agent and the Term Bank Agent.

 

“Bank Obligations” shall mean the Revolver Bank Obligations and the Term Bank
Obligations.

 

“Bankruptcy Code” shall mean the provisions of Title 11 of the United States
Code, 11 U.S.C. 101 et seq. or any other applicable bankruptcy, insolvency or
similar laws.

 

2

--------------------------------------------------------------------------------


 

“Bankruptcy Event” shall have the meaning provided in the Revolving Credit
Agreement.

 

“Bankruptcy Proceeding” shall mean, with respect to any person, any proceeding
commenced, without the application or consent of such person, in any court,
seeking the liquidation, reorganization, debt arrangement, dissolution, winding
up, or composition or readjustment of debts of such person, the appointment of a
trustee, receiver, custodian, liquidator, assignee, sequestrator or the like for
such person or any substantial part of its assets, or any similar action with
respect to such person under any law (foreign or domestic) relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debts or any voluntary case or other proceeding under any applicable
bankruptcy, insolvency, reorganization, debt arrangement, dissolution or other
similar law now or hereafter in effect.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Collateral” shall mean the property from time to time consisting of Collateral
(as defined in the Revolver Security Agreement), Collateral (as defined in the
Term and Note Security Agreement), the Mortgaged Property (as defined in the
Mortgages) and any other property from time to time pledged pursuant to any
Revolver Security Document or Term and Note Security Document.

 

“Collateral Agents” shall mean the Revolver Collateral Agent, the Term and Note
Collateral Agent and the Mortgagee.

 

“Credit Agreements” shall mean the Revolving Credit Agreement and the Term
Credit Agreement.

 

“Credit Documents” shall mean the Loan Documents, the Senior Secured Note
Indenture and the notes issued thereunder.

 

“Credit Party” shall mean any Credit Party (as defined in the Revolving Credit
Agreement) or any Credit Party (as defined in the Term Credit Agreement).  The
term “Credit Parties” shall have a correlative meaning.

 

“DBTCA” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Existing Intercreditor Agreement” shall have the meaning set forth in the
Recitals to this Agreement.

 

“Fully Paid” shall mean, with respect to any Obligation, that the respective
obligee of such Obligation (which obligee shall, (i) in the case of the Revolver
Bank Obligations, be the Revolver Bank Agent; and (ii) in the case of the Term
Bank Obligations, be the Term Bank Agent), shall have certified to the
respective Collateral Agent that such Obligation has terminated and that there
remain no obligations of any kind whatsoever of the Borrower or any Credit Party
with respect thereto (other than contingent indemnification obligations as to
which no claims shall have accrued or be pending).

 

3

--------------------------------------------------------------------------------


 

“Lender” shall mean any Lender (as defined in the Revolving Credit Agreement) or
any Lender (as defined in the Term Credit Agreement), in each case together with
their respective successors and assigns in such capacity.

 

“Liens” shall mean Liens (as defined in the Revolving Credit Agreement) and/or
Liens (as defined in the Term Credit Agreement), as the context shall require.

 

“Loan Documents” shall mean, collectively, the Revolver Loan Documents and the
Term Loan Documents, or any of the foregoing.

 

“Mortgagee” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Mortgages” shall mean Mortgages (as defined in the Revolving Credit Agreement)
and Mortgages (as defined in the Term Credit Agreement), as the context shall
require.

 

“Obligations” shall mean, collectively, the Revolver Secured Obligations and the
Term and Note Secured Obligations.  “Obligation” means any Revolver Secured
Obligation or Term and Note Secured Obligation, as the context shall require.

 

“Other Creditor First Priority Collateral” shall mean (i) with respect to the
Revolving Collateral Agent and the Revolver Secured Creditors, the Term and Note
First Priority Collateral and (ii) with respect to the Term and Note Collateral
Agent and the Term and Note Secured Creditors, the Revolver First Priority
Collateral.

 

“Other Collateral Agent” shall mean (i) with respect to the Revolver Collateral
Agent, the Term and Note Collateral Agent and (ii) with respect to the Term and
Note Collateral Agent or the Mortgagee, the Revolver Collateral Agent.

 

“Refinance” shall mean, with respect to any Obligation, to refinance, extend,
renew, repay, prepay, redeem, defease or retire, or to issue indebtedness in
exchange or replacement for, such Obligation.  “Refinancing” has a correlative
meaning.

 

“Revolver Agent” shall mean the Revolver Bank Agent and/or the Revolver
Collateral Agent, as the case may be.

 

“Revolver Bank Agent” shall have the meaning set forth in the first paragraph of
this Agreement.

 

“Revolver Bank Obligations” shall mean Obligations (as defined in the Revolving
Credit Agreement), together with any obligations incurred to evidence any
refunding, Refinancing, replacement or successive refunding, Refinancing or
replacement thereof.

 

“Revolver Collateral Agent” shall have the meaning set forth in the first
paragraph of this Agreement.

 

4

--------------------------------------------------------------------------------


 

 

“Revolver First Priority Collateral” shall mean all Collateral referenced in
Annex I.

 

“Revolver Instructing Group” shall mean the Instructing Group (as defined in the
Revolver Security Agreement).

 

“Revolver Loan Documents” shall mean the Loan Documents (as defined in the
Revolving Credit Agreement) and all other documents, instruments and agreements
now or hereafter evidencing or securing the whole or any part of the Revolver
Bank Obligations (including, without limitation, each of the loan documents as
defined in any principal agreement evidencing Revolver Bank Obligations,
including any documents evidencing or securing any complete, partial or
successive refunding, Refinancing or replacement of the Revolver Bank
Obligations or successive refunding, Refinancing or replacement, together with
any amendments, replacements, modifications, extensions, renewals or supplements
to, or restatements of, any of the foregoing).

 

“Revolver Secured Creditors” shall mean all holders of the Revolver Secured
Obligations.

 

“Revolver Secured Obligations” shall mean the Obligations (as defined in the
Revolver Security Agreement), together with any obligations incurred to evidence
any refunding, Refinancing, replacement or successive refunding, Refinancing or
replacement thereof.

 

“Revolver Security Agreement” shall have the meaning set forth in the Recitals
hereto.

 

“Revolver Security Documents” shall mean the Revolver Security Agreement and all
other Security Documents (as defined in the Revolving Credit Agreement).

 

“Revolving Credit Agreement” shall mean that certain Revolving Credit Agreement
by and among Borrower, the other borrowers parties thereto, Deutsche Bank Trust
Company Americas, as administrative agent and collateral agent, and the lenders
parties thereto, together with any agreement or agreements from time to time
executed by Borrower to evidence any refunding, Refinancing, replacement or
successive refunding, Refinancing or replacement of all or any part of the
Revolver Bank Obligations, together with any amendments, replacements,
modifications, extensions, renewals or supplements to, or restatements of, any
of the foregoing.

 

“Secured Creditors” shall mean, collectively, the Revolver Secured Creditors and
the Term and Note Secured Creditors.

 

“Security Agreements” shall have the meaning set forth in the Recitals hereto.

 

“Security Documents” shall mean the Security Documents (as defined in the
Revolving Credit Agreement) and the Security Documents (as defined in the Term
Credit Agreement).

 

“Senior Secured Noteholders” shall mean the holders of the Senior Secured Notes.

 

5

--------------------------------------------------------------------------------


 

“Senior Secured Notes” shall have the meaning set forth in the Recitals hereto.

 

“Senior Secured Notes Indenture” shall have the meaning set forth in the
Recitals hereto.

 

“Senior Secured Notes Obligations” shall mean the obligations incurred by
Borrower under the Senior Secured Notes Indenture, as evidenced by the Senior
Secured Notes.

 

“Senior Secured Notes Trustee” shall have the meaning set forth in the first
paragraph of this Agreement.

 

“Term and Note Agent” shall mean the Term Bank Agent and/or the Term and Note
Collateral Agent, as the case may be.

 

“Term and Note Collateral Agent” shall have the meaning set forth in the first
paragraph of this Agreement.

 

“Term and Note First Priority Collateral” shall mean all Collateral other than
the Revolver First Priority Collateral.

 

“Term and Note Instructing Group” shall mean the Instructing Group (as defined
in the Term and Note Security Agreement).

 

“Term and Note Secured Creditors” shall mean all holders of the Term and Note
Secured Obligations.

 

“Term and Note Secured Obligations” shall mean the Obligations (as defined in
the Term and Note Security Agreement, together with any obligations incurred to
evidence any refunding, Refinancing or replacement or successive refunding,
Refinancing or replacement thereof).

 

“Term and Note Security Agreement” shall have the meaning set forth in the
Recitals hereto.

 

“Term and Note Security Documents” shall mean the Term and Note Security
Agreement and all other Security Documents (as defined in the Term Credit
Agreement).

 

“Term Bank Agent” shall have the meaning set forth in the first paragraph of
this Agreement.

 

“Term Bank Obligations” shall mean Obligations (as defined in the Term Credit
Agreement), together with any obligations incurred to evidence any refunding,
Refinancing, replacement or successive refunding, Refinancing or replacement
thereof.

 

“Term Credit Agreement” shall mean that certain Credit Agreement by and among
Borrower, Deutsche Bank Trust Company Americas, as administrative agent, and the
lenders parties thereto, together with any agreement or agreements from time to
time executed by Borrower to evidence any refunding,

 

6

--------------------------------------------------------------------------------


 

Refinancing, replacement or successive refunding, Refinancing or replacement of
all or any part of the Term Bank Obligations, together with any amendments,
replacements, modifications, extensions, renewals, supplements to, or
restatements of, any of the foregoing.

 

“Term Loan Documents” shall mean the Loan Documents (as defined in the Term
Credit Agreement) and all other documents, instruments and agreements now or
hereafter evidencing or securing the whole or any part of the Term Bank
Obligations (including, without limitation, each of the loan documents as
defined in any principal agreement evidencing Term Bank Obligations, including
any documents evidencing or securing any complete, partial or successive
refunding, Refinancing or replacement of the Term Bank Obligations or successive
refunding, Refinancing or replacement, together with any amendments,
replacements, modifications, extensions, renewals or supplements to, or
restatements of, any of the foregoing).

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time tom time in the relevant jurisdiction.

 


SECTION 2.                                               LIEN PRIORITIES.


 


(A)           (I)            THE PARTIES HERETO HEREBY AGREE THAT,
NOTWITHSTANDING THE TIME, ORDER OR METHOD OF CREATION, ATTACHMENT OR PERFECTION
OF THE RESPECTIVE SECURITY INTERESTS AND/OR LIENS GRANTED IN FAVOR OF THE
COLLATERAL AGENTS TO SECURE THE OBLIGATIONS OR THE FILING OR RECORDING OF
FINANCING STATEMENTS OR OTHER SECURITY DOCUMENTS; THE VALIDITY OR ENFORCEABILITY
OF THE SECURITY INTERESTS AND LIENS GRANTED IN FAVOR OF THE COLLATERAL AGENTS OR
THE REVOLVER SECURED CREDITORS OR THE TERM AND NOTE SECURED CREDITORS; THE
DATING, EXECUTION OR DELIVERY OF ANY AGREEMENT, DOCUMENT OR INSTRUMENT GRANTING
ANY COLLATERAL AGENT OR SECURED CREDITOR SECURITY INTERESTS AND/OR LIENS IN OR
ON ANY OR ALL OF THE PROPERTY OR ASSETS OF ANY PLEDGOR; THE DATE ON WHICH ANY
INDEBTEDNESS IS EXTENDED; THE GIVING OR FAILURE TO GIVE NOTICE OF THE
ACQUISITION OR EXPECTED ACQUISITION OF ANY PURCHASE MONEY OR OTHER SECURITY
INTEREST; ANY PROVISION OF THE UNIFORM COMMERCIAL CODE, INCLUDING ANY RULE FOR
DETERMINING PRIORITY THEREUNDER OR UNDER ANY OTHER LAW OR RULE GOVERNING THE
RELATIVE PRIORITIES OF SECURED CREDITORS, INCLUDING WITH RESPECT TO REAL
PROPERTY OR FIXTURES; ANY PROVISION SET FORTH IN ANY LOAN DOCUMENT OR THE SENIOR
SECURED NOTES INDENTURE OR THE SENIOR SECURED NOTES; OR THE POSSESSION OR
CONTROL BY ANY COLLATERAL AGENT OR SECURED CREDITOR OR ANY BAILEE OF ALL OR ANY
PART OF ANY COLLATERAL AS OF THE DATE HEREOF OR OTHERWISE, (W) THE LIENS GRANTED
ON THE REVOLVER FIRST PRIORITY COLLATERAL UNDER THE REVOLVER SECURITY DOCUMENTS
TO SECURE THE REVOLVER SECURED OBLIGATIONS SHALL BE A FIRST AND PRIOR SECURITY
INTEREST FOR ALL PURPOSES IN SUCH REVOLVER FIRST PRIORITY COLLATERAL, (X) THE
LIENS GRANTED ON THE TERM AND NOTE FIRST PRIORITY COLLATERAL UNDER THE TERM AND
NOTE SECURITY DOCUMENTS TO SECURE THE TERM AND NOTE SECURED OBLIGATIONS SHALL BE
A FIRST AND PRIOR SECURITY INTEREST FOR ALL PURPOSES IN SUCH TERM AND NOTE FIRST
PRIORITY COLLATERAL, (Y) THE LIENS GRANTED ON THE REVOLVER FIRST PRIORITY
COLLATERAL UNDER THE TERM AND NOTE SECURITY DOCUMENTS TO SECURE THE TERM AND
NOTE SECURED OBLIGATIONS SHALL BE SECOND AND SUBORDINATED TO THE LIENS GRANTED
UNDER THE REVOLVER SECURITY DOCUMENTS ON THE REVOLVER FIRST PRIORITY COLLATERAL
AND (Z) AND THE LIENS GRANTED ON THE TERM AND NOTE FIRST PRIORITY COLLATERAL
UNDER THE REVOLVER SECURITY DOCUMENTS TO SECURE THE REVOLVER SECURED OBLIGATIONS
SHALL BE SECOND AND SUBORDINATED TO THE LIENS GRANTED UNDER THE TERM AND NOTE
SECURITY DOCUMENTS ON THE TERM AND NOTE FIRST PRIORITY COLLATERAL.

 

7

--------------------------------------------------------------------------------


 

(ii)           Notwithstanding the terms of any Revolver Loan Documents, Term
Loan Documents or the Senior Secured Notes Indenture, in the event of any
enforcement of any Liens or in connection with a Bankruptcy Proceeding, all
proceeds of Collateral, including the proceeds of any collection, sale or
disposition of the Collateral or any portion thereof in connection with the
exercise of remedies under the Security Documents or otherwise and any proceeds
or recoveries under any title insurance policy(ies) insuring any Mortgage, shall
be distributed in accordance with the following procedure:

 

(x)                                   Such proceeds of the Revolver First
Priority Collateral shall be applied first to the Revolver Secured Obligations
(including, without limitation, all interest thereon accruing subsequent to the
filing of a bankruptcy case (or that would accrue but for such filing) at the
rate provided for in the Revolving Credit Agreement, whether or not such
interest is an allowed claim under applicable law) in accordance with Section
8.4 of the Revolver Security Agreement and, after the Revolver Secured
Obligations have been Fully Paid, shall be applied to the Term and Note Secured
Obligations in accordance with Section 8.4 of the Term and Note Security
Agreement;

 

(y)                                 Such proceeds of the Term and Note First
Priority Collateral shall be applied first to the Term and Note Secured
Obligations (including, without limitation, all interest thereon accruing
subsequent to the filing of a bankruptcy case (or that would accrue but for such
filing) at the rate provided for in the Term Credit Agreement, whether or not
such interest is an allowed claim under applicable law) in accordance with
Section 8.4 of the Term and Note Security Agreement; and, after the Term and
Note Secured Obligations have been Fully Paid, shall be applied to the Revolver
Secured Obligations in accordance with Section 8.4 of the Revolver Security
Agreement; and

 

(z)                                   In the event that any Collateral Agent
receives the proceeds of any Collateral in contravention of the preceding
paragraphs (x) and (y), it shall hold such proceeds in trust for, and promptly
turn over such proceeds (in the same form as received, with any necessary
non-recourse endorsement) to the proper Collateral Agent in accordance with the
provisions of clause (x) and (y) above; provided, however, that in the event any
Collateral Agent fails to provide any such endorsement, the applicable
Collateral Agent, or any of its officers or employees, is hereby irrevocably
authorized to make the same (which authorization, being coupled with an
interest, is irrevocable).

 

(iii)          For the avoidance of doubt, it is understood and agreed that the
Revolver Collateral Agent may apply proceeds held in the Master Collection
Account (as defined in the Revolving Credit

 

8

--------------------------------------------------------------------------------


 

Agreement) and any Deposit Account (as defined in the Revolving Credit
Agreement) pursuant to and in accordance with the express terms of the Revolving
Credit Agreement, and that the mandatory prepayments provided for in Section 4.5
of the Revolving Credit Agreement and Section 4.2 of the Term Credit Agreement
may be applied in a manner consistent with the terms of such respective
agreements.

 

(iv)          Each of the parties hereto acknowledges that the Lien priorities
provided in this Agreement shall not be affected or impaired in any manner
whatsoever, including, without limitation, on account of (i) the invalidity,
irregularity or unenforceability of all or any part of the Loan Documents, the
Senior Secured Notes Indenture or the Senior Secured Notes; (ii) any amendment,
change or modification of any Loan Document, the Senior Secured Notes Indenture
or the Senior Secured Notes; or (iii) any impairment, modification, change,
exchange, release or subordination of or limitation on, any liability of, or
stay of actions or lien enforcement proceedings against, any Credit Party, its
property, or its estate in bankruptcy resulting from any bankruptcy,
arrangement, readjustment, composition, liquidation, rehabilitation, similar
proceeding or otherwise involving or affecting any Credit Party.

 


(B)           EACH COLLATERAL AGENT HEREBY APPOINTS EACH OTHER AS AGENT FOR
PURPOSES OF PERFECTING ITS RESPECTIVE SECURITY INTERESTS, LIENS AND CLAIMS IN
THE COLLATERAL (IN EACH CASE, WHETHER SUCH COLLATERAL WAS DELIVERED TO THE
REVOLVER COLLATERAL AGENT, THE TERM AND NOTE COLLATERAL AGENT OR THE MORTGAGEE,
AS THE CASE MAY BE, PRIOR TO, ON OR AFTER THE DATE HEREOF), IN EACH CASE TO THE
EXTENT THAT SUCH PERFECTION MAY BE OBTAINED BY POSSESSION OR CONTROL AND HEREBY
ACKNOWLEDGES THAT IT HOLDS POSSESSION OF SUCH COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY INSTRUMENTS, FOR THE BENEFIT OF THE OTHER COLLATERAL AGENTS.  ON
THE DATE ON WHICH THE REVOLVER SECURED OBLIGATIONS ARE FULLY PAID, THE REVOLVER
COLLATERAL AGENT SHALL DELIVER OR CAUSE TO BE DELIVERED ANY COLLATERAL IN ITS
POSSESSION OR CONTROL TO THE TERM AND NOTE COLLATERAL AGENT.  ON THE DATE ON
WHICH THE TERM AND NOTE SECURED OBLIGATIONS ARE FULLY PAID, THE TERM AND NOTE
COLLATERAL AGENT SHALL DELIVER OR CAUSE TO BE DELIVERED ANY COLLATERAL IN ITS
POSSESSION OR CONTROL TO THE REVOLVER COLLATERAL AGENT.


 


(C)           THE PARTIES HERETO SHALL NOT CHALLENGE OR QUESTION IN ANY
PROCEEDING THE VALIDITY, PERFECTION, PRIORITY OR ENFORCEABILITY OF THIS
AGREEMENT, AS A WHOLE, OR ANY TERM OR PROVISION CONTAINED HEREIN OR THE VALIDITY
OR ENFORCEABILITY OF ANY LIEN, MORTGAGE OR FINANCING STATEMENT IN FAVOR OF ANY
COLLATERAL AGENT OR THE RELATIVE PRIORITY OF ANY SUCH LIEN OR MORTGAGE.


 


(D)           IN THE EVENT OF ANY REFINANCING OF THE REVOLVER SECURED
OBLIGATIONS, THE TERM AND NOTE COLLATERAL AGENT AND THE TERM AND NOTE SECURED
CREDITORS, INCLUDING THE SENIOR SECURED NOTES TRUSTEE, FOR ITSELF AND THE SENIOR
SECURED NOTEHOLDERS, DO HEREBY CONFIRM (AND, UPON REQUEST, AGREE TO RECONFIRM AT
ANY TIME) THE CONTINUED APPLICABILITY OF THE PROVISIONS HEREOF IN RESPECT OF THE
RELATIVE PRIORITY BETWEEN THE LIENS SECURING THE TERM AND NOTE SECURED
OBLIGATIONS AND THE LIENS SECURING ANY OBLIGATIONS INCURRED AS A RESULT OF THE
REFINANCING OF THE REVOLVER SECURED OBLIGATIONS, BUT ONLY TO THE EXTENT THAT
SUCH REFINANCING IS CONSUMMATED IN ACCORDANCE WITH ALL APPLICABLE PROVISIONS OF
THE TERM CREDIT AGREEMENT.  IN CONNECTION WITH ANY REFINANCING OF ALL OR ANY
PORTION OF THE REVOLVER SECURED OBLIGATIONS PRIOR TO THE OCCURRENCE OF A
BANKRUPTCY EVENT, THE TERM AND NOTE COLLATERAL AGENT, ON BEHALF OF EACH TERM AND
NOTE SECURED CREDITOR, SHALL, IF REQUESTED BY BORROWER OR THE EXISTING OR NEW
HOLDERS OF THE REVOLVER SECURED OBLIGATIONS, EXECUTE AN INTERCREDITOR AGREEMENT
OR AMEND AND RESTATE THIS AGREEMENT IN A MANNER THAT IS SUBSTANTIALLY SIMILAR TO
THIS AGREEMENT WITH THE LENDERS UNDER SUCH REFINANCING.

 

9

--------------------------------------------------------------------------------


 


(E)           IN THE EVENT OF ANY REFINANCING OF THE TERM AND NOTE SECURED
OBLIGATIONS, THE REVOLVER COLLATERAL AGENT AND THE REVOLVER SECURED CREDITORS
AND THE SENIOR SECURED NOTES TRUSTEE, FOR ITSELF AND THE SENIOR SECURED
NOTEHOLDERS, DO HEREBY CONFIRM (AND, UPON REQUEST, AGREE TO RECONFIRM AT ANY
TIME) THE CONTINUED APPLICABILITY OF THE PROVISIONS HEREOF IN RESPECT OF THE
RELATIVE PRIORITY BETWEEN THE LIENS SECURING THE REVOLVER SECURED OBLIGATIONS
AND THE LIENS SECURING ANY OBLIGATIONS INCURRED AS A RESULT OF THE REFINANCING
OF THE TERM AND NOTE SECURED OBLIGATIONS, BUT ONLY TO THE EXTENT THAT SUCH
REFINANCING IS CONSUMMATED IN ACCORDANCE WITH ALL APPLICABLE PROVISIONS OF THE
REVOLVING CREDIT AGREEMENT.  IN CONNECTION WITH ANY REFINANCING OF ALL OR ANY
PORTION OF THE TERM AND NOTE SECURED OBLIGATIONS PRIOR TO THE OCCURRENCE OF A
BANKRUPTCY EVENT, THE REVOLVER COLLATERAL AGENT, ON BEHALF OF EACH REVOLVER
SECURED CREDITOR, SHALL, IF REQUESTED BY BORROWER OR THE EXISTING OR NEW HOLDERS
OF THE TERM AND NOTE SECURED OBLIGATIONS, EXECUTE AN INTERCREDITOR AGREEMENT OR
AMEND AND RESTATE THIS AGREEMENT IN A MANNER THAT IS SUBSTANTIALLY SIMILAR TO
THIS AGREEMENT WITH THE LENDERS UNDER SUCH REFINANCING.


 


(F)            THE TERM AND NOTE COLLATERAL AGENT, FOR ITSELF AND EACH TERM AND
NOTE SECURED CREDITOR (INCLUDING, WITHOUT LIMITATION, THE SENIOR SECURED NOTES
TRUSTEE, ON BEHALF OF ITSELF AND THE SENIOR SECURED NOTEHOLDERS), HEREBY WAIVES
ANY REQUIREMENT ON THE PART OF THE REVOLVER COLLATERAL AGENT OR THE REVOLVER
SECURED CREDITORS IN RESPECT OF MARSHALLING OF ASSETS CONSTITUTING REVOLVER
FIRST PRIORITY COLLATERAL UPON ANY EXERCISE OF REMEDIES BY THE REVOLVER
COLLATERAL AGENT OR THE REVOLVER SECURED CREDITORS AND, EXCEPT AS EXPRESSLY SET
FORTH HEREIN, ANY REQUIREMENT THAT THE REVOLVER COLLATERAL AGENT OR ANY REVOLVER
SECURED CREDITOR EXERCISE REMEDIES WITH RESPECT TO COLLATERAL SECURITY FOR THE
REVOLVER SECURED OBLIGATIONS IN ANY PARTICULAR ORDER OR ANY PARTICULAR MANNER. 
THE REVOLVER COLLATERAL AGENT, ON BEHALF OF ITSELF AND EACH REVOLVER SECURED
CREDITOR, HEREBY WAIVES ANY REQUIREMENT ON THE PART OF THE TERM AND NOTE
COLLATERAL AGENT OR THE TERM AND NOTE SECURED CREDITORS IN RESPECT OF
MARSHALLING OF ASSETS CONSTITUTING TERM AND NOTE FIRST PRIORITY COLLATERAL UPON
ANY EXERCISE OF REMEDIES BY THE TERM AND NOTE COLLATERAL AGENT OR THE TERM AND
NOTE SECURED CREDITORS AND, EXCEPT AS EXPRESSLY SET FORTH HEREIN, ANY
REQUIREMENT THAT THE TERM AND NOTE COLLATERAL AGENT OR ANY TERM AND NOTE SECURED
CREDITOR EXERCISE REMEDIES WITH RESPECT TO COLLATERAL SECURITY FOR THE TERM AND
NOTE SECURED OBLIGATIONS IN ANY PARTICULAR ORDER OR ANY PARTICULAR MANNER.


 


(G)           NOTHING IN THIS AGREEMENT SHALL RELIEVE ANY ASSIGNOR FROM THE
PERFORMANCE OF ANY TERM, COVENANT, CONDITION OR AGREEMENT ON SUCH ASSIGNOR’S
PART TO BE PERFORMED OR OBSERVED UNDER OR IN RESPECT OF ANY OF THE COLLATERAL
PLEDGED BY IT OR FROM ANY LIABILITY TO ANY PERSON UNDER OR IN RESPECT OF ANY OF
SUCH COLLATERAL OR IMPOSE ANY OBLIGATION ON ANY COLLATERAL AGENT TO PERFORM OR
OBSERVE ANY SUCH TERM, COVENANT, CONDITION OR AGREEMENT ON SUCH ASSIGNOR’S PART
TO BE SO PERFORMED OR OBSERVED OR IMPOSE ANY LIABILITY ON ANY COLLATERAL AGENT
FOR ANY ACT OR OMISSION ON THE PART OF SUCH ASSIGNOR RELATIVE THERETO OR FOR ANY
BREACH OF ANY REPRESENTATION OR WARRANTY ON THE PART OF SUCH ASSIGNOR CONTAINED
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE SENIOR SECURED NOTES
INDENTURE, OR IN RESPECT OF THE COLLATERAL PLEDGED BY IT.  THE OBLIGATIONS OF
EACH ASSIGNOR CONTAINED IN THIS PARAGRAPH SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE DISCHARGE OF SUCH ASSIGNOR’S OTHER OBLIGATIONS HEREUNDER.

 

10

--------------------------------------------------------------------------------


 


SECTION 3.                                               CERTAIN INTERCREDITOR
AGREEMENTS REGARDING REFINANCING OF BANK OBLIGATIONS, AMENDMENTS TO LOAN
DOCUMENTS AND RELATED MATTERS.


 


(A)           THE SENIOR SECURED NOTES TRUSTEE AGREES, ACKNOWLEDGES AND CONSENTS
THAT, UNTIL THE BANK OBLIGATIONS ARE FULLY PAID, AT ANY TIME AND FROM TIME TO
TIME WITHOUT THE CONSENT OF OR NOTICE TO THE SENIOR SECURED NOTES TRUSTEE OR ANY
SENIOR SECURED NOTEHOLDER AND, WITHOUT INCURRING RESPONSIBILITY TO THE SENIOR
SECURED NOTES TRUSTEE OR ANY SENIOR SECURED NOTEHOLDER, AND WITHOUT IMPAIRING OR
RELEASING THE SUBORDINATION PROVIDED FOR HEREIN OR THE OBLIGATIONS HEREUNDER,
ANY OR ALL OF THE REVOLVER LOAN DOCUMENTS AND/OR ANY OR ALL OF THE TERM LOAN
DOCUMENTS AND/OR ANY OR ALL OF THE OBLIGATIONS THEREUNDER MAY BE REFINANCED,
REFUNDED, REPLACED, AMENDED, EXTENDED, RENEWED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED IN ANY WAY WHATSOEVER, INCLUDING, WITHOUT LIMITATION, TO:


 

(i) shorten or extend the final maturity of all or any part of the Revolver
Secured Obligations or Term and Note Secured Obligations (other than the Senior
Secured Notes Obligations), (ii) modify the amortization of the principal amount
of all or any part of the Revolver Secured Obligations or Term and Note Secured
Obligations (other than the Senior Secured Notes Obligations), (iii) to the
extent permitted by the Senior Secured Notes Indenture, increase the principal
amount of the Revolver Secured Obligations or Term and Note Secured Obligations
(other than the Senior Secured Notes Obligations), or otherwise provide for
additional advances and grant any lien, mortgage, pledge, hypothecation,
collateral assignment, security interest, encumbrance, charge, deposit
arrangement or other similar encumbrance to secure any such increased
indebtedness and, irrespective of the time, order or method of creation,
attachment or perfection thereof or the filing or recording thereof, make any
such lien, mortgage, pledge, hypothecation, collateral assignment, security
interest, encumbrance, charge, deposit arrangement or other similar encumbrance,
in each case subject to Section 2, including the lien priorities set forth set
forth therein, (iv) raise the standard or default per annum interest rates
applicable to all or any part of the Revolver Secured Obligations or Term and
Note Secured Obligations (other than the Senior Secured Notes Obligations), (v)
impose any additional fees or penalties upon Borrower or any of its subsidiaries
or increase the amount of or rate for any fees or penalties provided for in the
Revolver Loan Documents or Term Loan Documents, (vi) retain or obtain a lien,
mortgage, pledge, hypothecation, collateral assignment, security interest,
encumbrance, charge, deposit arrangement or other similar encumbrance on any
property to secure any of the Revolver Secured Obligations or Term and Note
Secured Obligations, (vii) enter into any new, replaced, amended, extended,
renewed, restated, supplemented or otherwise modified Revolver Loan Documents or
Term Loan Documents, (viii) change the manner, place or terms of payment or
extend the time of payment of, or renew or alter, all or any of the Revolver
Secured Obligations or Term and Note Secured Obligations (other than the Senior
Secured Notes Obligations) or otherwise Refinance, refund, replace, amend,
extend, renew, restate, supplement or otherwise modify in any manner, or grant
any waiver, forbearance or release with respect to, all or any part of the
Revolver Secured Obligations or Term and Note Secured Obligations (in each case,
other than the Senior Secured Notes Obligations) or any Revolver Loan Document
or Term Loan Document, (ix) retain or obtain the primary or secondary obligation
of any other Person with respect to any of the Revolver Secured Obligations or
Term and Note Secured Obligations (other than the Senior Secured Notes
Obligations), (x) release any Person liable in any manner under or in respect of
Revolver Secured

 

11

--------------------------------------------------------------------------------


 

Obligations or Term and Note Secured Obligations (other than the Senior Secured
Notes Obligations) or, acting in accordance with the relevant Security
Documents, release or compromise any obligation of any nature of any Person with
respect to any of the Revolver Secured Obligations or Term and Note Secured
Obligations, (xi) except to the extent in violation of the Senior Secured Notes
Indenture, sell, exchange, not perfect or otherwise deal with any property at
any time pledged, assigned or mortgaged to secure or otherwise securing, all or
any part of the Revolver Secured Obligations or Term and Note Secured
Obligations, including without limitation, any Collateral, (xii) subject to
Section 4, release its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any property securing any
Revolver Secured Obligations or Term and Note Secured Obligations, or release,
compromise, alter or exchange any obligations of any nature of any Person with
respect to any such property, (xiii) amend or grant any waiver or release with
respect to, or consent to any departure from, any guaranty of all or any of the
Revolver Secured Obligations or Term and Note Secured Obligations (other than
the Senior Secured Notes Obligations), (xiv) grant any lien, mortgage, pledge,
hypothecation, collateral assignment, security interest, encumbrance, charge,
deposit arrangement or other similar encumbrance, (xv) exercise or refrain from
exercising any rights or remedies against and release from obligations of any
type (other than the Senior Secured Notes Obligations), Borrower or any of its
subsidiaries or any other Person, (xvi) replace any Bank Agent, Collateral Agent
or Lender, whether or not in connection with a Refinancing and (xvii) otherwise
manage and supervise the Revolver Secured Obligations or Term and Note Secured
Obligations (other than the Senior Secured Notes Obligations) in accordance with
such person’s usual practices, modified from time to time as such person deems
appropriate under the circumstances.

 


(B)           THE SENIOR SECURED NOTES TRUSTEE, FOR ITSELF AND ON BEHALF OF THE
SENIOR SECURED NOTEHOLDERS, HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE TERM
AND NOTE COLLATERAL AGENT AND ANY OFFICER OR AGENT OF THE TERM AND NOTE
COLLATERAL AGENT, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND
STEAD OF THE SENIOR SECURED NOTES TRUSTEE OR SUCH HOLDER OR IN THE TERM AND NOTE
COLLATERAL AGENT’S OWN NAME, FROM TIME TO TIME IN THE TERM AND NOTE COLLATERAL
AGENT’S DISCRETION, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS SECTION 3,
TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE AND RECORD ANY AND ALL
DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE
PURPOSES OF THIS SECTION 3, INCLUDING, WITHOUT LIMITATION, ANY FINANCING
STATEMENTS, ENDORSEMENTS OR OTHER INSTRUMENTS OF TRANSFER OR RELEASE.  IN
CONNECTION THEREWITH, THE TERM AND NOTE COLLATERAL AGENT ACKNOWLEDGES ITS
APPOINTMENT UNDER SECTION 11.03 OF THE SENIOR SECURED NOTES INDENTURE AS “SECOND
PRIORITY COLLATERAL AGENT” FOR THE BENEFIT OF THE SENIOR SECURED NOTES TRUSTEE
AND THE HOLDERS OF THE SENIOR SECURED NOTES, SUBJECT TO ALL TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE.


 


(C)           IN CONNECTION WITH ANY REFINANCING, REFUNDING, REPLACEMENT,
AMENDMENT, EXTENSION, RENEWAL, RESTATEMENT, SUPPLEMENT OR OTHER MODIFICATION OF
ALL OR ANY PORTION OF THE REVOLVER SECURED OBLIGATIONS OR THE TERM AND NOTE
SECURED OBLIGATIONS PRIOR TO THE OCCURRENCE OF A BANKRUPTCY EVENT, THE SENIOR
SECURED NOTES TRUSTEE, ON BEHALF OF EACH SENIOR SECURED NOTEHOLDER, DOES HEREBY
(I) CONFIRM (AND, UPON REQUEST, AGREES TO RECONFIRM AT ANY TIME) THE CONTINUED
APPLICABILITY OF THE PROVISIONS HEREOF AND (II) CONSENT TO ANY SUCCESSOR,
REPLACEMENT OR ASSIGNEE OF ANY REVOLVER AGENT, TERM AND NOTE AGENT OR MORTGAGEE
BECOMING PARTY TO THIS AGREEMENT AND/OR ANY SECURITY AGREEMENT OR LOAN DOCUMENT
(INCLUDING BY EXECUTION OF AN

 

12

--------------------------------------------------------------------------------


 


ASSIGNMENT OR JOINDER AGREEMENT OR OTHER EQUIVALENT INSTRUMENT) WITHOUT ANY
ADDITIONAL CONSENT OR APPROVAL OF THE SENIOR SECURED NOTES TRUSTEE; PROVIDED,
HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, THE SENIOR SECURED NOTES TRUSTEE
SHALL, IF REQUESTED BY THE BORROWER, ANY REVOLVER AGENT, TERM AND NOTE AGENT OR
THE MORTGAGEE (OR ANY SUCCESSOR, REPLACEMENT OR ASSIGNEE THEREOF), OR ANY
EXISTING OR NEW HOLDER OF REVOLVER SECURED OBLIGATIONS OR TERM AND NOTE SECURED
OBLIGATIONS, UPON RECEIPT OF THE DOCUMENTS REQUIRED BY SECTION 9.06 OF THE
SENIOR SECURED NOTES INDENTURE, EXECUTE AN INTERCREDITOR AGREEMENT, OR AN
AMENDMENT TO OR RESTATEMENT OF THIS AGREEMENT SUBSTANTIALLY SIMILAR TO THIS
AGREEMENT (INCORPORATING SUCH AMENDMENTS, MODIFICATIONS, WAIVERS OR VARIANCES
WHICH DO NOT MATERIALLY ADVERSELY AFFECT THE RIGHTS AND BENEFITS OF THE HOLDERS
OF THE SENIOR SECURED NOTES IN A DIFFERENT MANNER THAN THE OTHER TERM AND NOTE
SECURED CREDITORS).


 


SECTION 4.                RELEASE OF LIENS.


 


(A)           SUBJECT TO THE PROVISIONS OF SECTION 4(B), EACH OF THE REVOLVER
COLLATERAL AGENT, THE TERM AND NOTE COLLATERAL AGENT AND THE MORTGAGEE MAY, AT
ANY TIME OR FROM TIME TO TIME, ACTING IN ACCORDANCE WITH THE REVOLVER SECURITY
AGREEMENT, THE TERM AND NOTE SECURITY AGREEMENT OR, IN THE CASE OF ANY MORTGAGE,
THE TERMS OF THE CREDIT AGREEMENTS, AS THE CASE MAY BE, RELEASE ANY LIENS HELD
BY SUCH COLLATERAL AGENT AGAINST ALL OR ANY PORTION OF THE COLLATERAL.


 


(B)           IF (I) THE REVOLVER COLLATERAL AGENT RELEASES THE LIENS ON ALL
COLLATERAL IN RESPECT OF ALL REVOLVER SECURED OBLIGATIONS AND THE TERM AND NOTE
COLLATERAL AGENT RELEASES THE LIENS ON ALL COLLATERAL IN RESPECT OF ALL TERM AND
NOTE SECURED OBLIGATIONS (OTHER THAN THE SENIOR SECURED NOTES OBLIGATIONS), OR
(II) ALL REVOLVER SECURED OBLIGATIONS AND ALL TERM AND NOTE SECURED OBLIGATIONS
(OTHER THAN THE SENIOR SECURED NOTES OBLIGATIONS) ARE FULLY PAID, THEN ALL THE
LIENS ON THE COLLATERAL SECURING THE SENIOR SECURED NOTES OBLIGATIONS WILL BE
AUTOMATICALLY RELEASED AND TERMINATED AND THE TERM AND NOTE COLLATERAL AGENT
SHALL HAVE NO FURTHER DUTIES OR OBLIGATIONS UNDER THE TERM AND NOTE SECURITY
AGREEMENT; PROVIDED, HOWEVER, IN THE CASE OF EITHER CLAUSE (I) OR (II) ABOVE, IF
A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING UNDER THE
SENIOR SECURED NOTES INDENTURE, THE LIENS ON THE COLLATERAL SECURING THE SENIOR
SECURED NOTES OBLIGATIONS SHALL NOT BE RELEASED AND THE TERM AND NOTE SECURITY
AGREEMENT SHALL NOT TERMINATE UNTIL SUCH TIME AS THE DEFAULT OR EVENT OF DEFAULT
IS CURED OR WAIVED IN ACCORDANCE WITH THE SENIOR SECURED NOTES INDENTURE.


 


(C)           SUBJECT TO SECTION 4(B), THE SENIOR SECURED NOTES TRUSTEE AGREES
THAT ITS CONSENT SHALL NOT BE REQUIRED IN CONNECTION WITH THE RELEASE OF ALL OR
ANY PORTION OF THE COLLATERAL AT ANY TIME, INCLUDING, WITHOUT LIMITATION, ANY
TIME THAT A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
UNDER THE SENIOR SECURED NOTES INDENTURE.


 


SECTION 5.                NOTICE OF INTENT TO FORECLOSE.


 


(A)           THE REVOLVER COLLATERAL AGENT WILL GIVE THE TERM AND NOTE
COLLATERAL AGENT NOTICE OF ITS INTENT TO ENFORCE ANY LIEN UPON ANY OF THE
REVOLVER FIRST PRIORITY COLLATERAL.  THE TERM AND NOTE COLLATERAL AGENT WILL
GIVE THE REVOLVER COLLATERAL AGENT NOTICE OF ITS INTENT TO ENFORCE ANY LIEN UPON
ANY OF THE TERM AND NOTE FIRST PRIORITY COLLATERAL.  THE NOTICE REQUIRED BY THIS
SECTION 5(A) SHALL BE REQUIRED TO BE GIVEN BY A PARTY ONLY IF IT INTENDS TO:

 

13

--------------------------------------------------------------------------------


 


(I)            DELIVER TO ANY CREDIT PARTY WRITTEN NOTICE OF ITS INTENT TO
ENFORCE A LIEN IN FULL OR PARTIAL SATISFACTION OF ANY OBLIGATION SECURED
THEREBY;


 


(II)           COMMENCE LEGAL ACTION AGAINST ANY CREDIT PARTY FOR FORECLOSURE OR
REPLEVIN OR OTHER ENFORCEMENT OF A LIEN; OR


 


(III)          TAKE POSSESSION OF OR TITLE TO, OR DELIVER TO ANY THIRD PARTY
POSSESSION OF OR TITLE TO, ANY REAL OR PERSONAL PROPERTY OF ANY CREDIT PARTY
(OTHER THAN POSSESSION OF CASH IN ACCOUNTS EXPRESSLY CONTEMPLATED BY THE CREDIT
DOCUMENTS OR POSSESSION OF PROPERTY BY THE BANK AGENTS AS A MEANS OF
PERFECTION);


 


(B)           THE NOTICE REQUIRED BY SECTION 5(A):


 


(I)            SHALL NOT BE REQUIRED IN ANY OTHER INSTANCE OR AS TO ANY OTHER
ACTION OR EVENT (INCLUDING, FOR PURPOSES OF ILLUSTRATION AND NOT BY WAY OF
LIMITATION, ANY INCURRENCE, PAYMENT OR ACCELERATION OF ANY OF THE OBLIGATIONS OR
ANY AMENDMENT OR WAIVER OF THE TERMS THEREOF, ANY EXERCISE OF A RIGHT OF SETOFF,
ANY NOTIFICATION TO ACCOUNT DEBTORS TO MAKE PAYMENT DIRECTLY TO THE SECURED
PARTY OR ANY OTHER EXERCISE OF COLLECTION RIGHTS OR THE INSTITUTION OF ANY OTHER
LEGAL PROCEEDINGS, INCLUDING SUIT TO COLLECT ANY DEBT OR CLAIM OR THE
COMMENCEMENT OF ANY BANKRUPTCY CASE, RECEIVERSHIP  OR INSOLVENCY PROCEEDING);


 


(II)           NEED ONLY STATE THAT IT IS GIVEN PURSUANT TO THE PROVISIONS OF
THIS AGREEMENT AND THAT LIEN ENFORCEMENT ACTION MAY BE TAKEN BY THE PARTY GIVING
THE NOTICE, AND NEED NOT DISCLOSE OR DESCRIBE THE ACTION TO BE TAKEN; AND


 


(III)          SHALL BE GIVEN AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DATE
ON WHICH ANY ENFORCEMENT ACTION DESCRIBED ABOVE IS TAKEN, EXCEPT THAT A PARTY
MAY GIVE SUCH NOTICE PROMPTLY AFTER TAKING SUCH ENFORCEMENT ACTION IF IT IN GOOD
FAITH BELIEVES THAT IMMEDIATE ENFORCEMENT ACTION IS OR MAY BE REQUIRED TO
PROTECT ITS INTEREST IN THE PROPERTY SUBJECT TO ITS LIENS.


 


(C)           NO LIABILITY OR DEFENSE SHALL ARISE, NO LIEN SHALL BE LOST,
INVALIDATED OR IMPAIRED, AND NO ACTION TAKEN IN ENFORCEMENT OF A LIEN SHALL BE
ANNULLED, SET ASIDE, AFFECTED, OR IMPAIRED, AS A RESULT OF ANY NOTICE REQUIRED
BY THIS AGREEMENT NOT BEING GIVEN OR BEING DEFECTIVELY GIVEN.


 


SECTION 6.                CONSENT TO LICENSE OF INTELLECTUAL PROPERTY; ACCESS TO
INFORMATION; ACCESS TO REAL PROPERTY TO PROCESS AND SELL INVENTORY.


 


(A)           (I)  THE TERM AND NOTE COLLATERAL AGENT HEREBY (A) ACKNOWLEDGES
AND CONSENTS TO THE GRANT TO THE REVOLVER COLLATERAL AGENT BY THE CREDIT PARTIES
ON THE DATE HEREOF OF A LIMITED, NONEXCLUSIVE ROYALTY-FREE LICENSE IN THE FORM
OF ANNEX A HERETO (THE “CLOSING DATE LICENSE”) AND (B) AGREES THAT ITS LIENS IN
THE TERM AND NOTE FIRST PRIORITY COLLATERAL SHALL BE SUBJECT TO THE CLOSING DATE
LICENSE.  FURTHERMORE, IN CONNECTION WITH ANY FORECLOSURE SALE CONDUCTED IN
FORECLOSURE OF ANY LIEN ON THE TERM AND NOTE FIRST PRIORITY COLLATERAL, OR ANY
PART THEREOF, THE TERM AND NOTE COLLATERAL AGENT HEREBY AGREES THAT (X) ANY
NOTICE REQUIRED TO BE GIVEN BY THE TERM AND NOTE COLLATERAL AGENT IN CONNECTION
WITH SUCH FORECLOSURE SALE SHALL CONTAIN AN ACKNOWLEDGEMENT THAT SUCH TERM AND
NOTE COLLATERAL AGENT’S LIEN IS SUBJECT TO THE CLOSING DATE LICENSE AND (Y) IT
SHALL DELIVER A COPY OF THE CLOSING DATE LICENSE TO ANY PURCHASER AT SUCH

 

14

--------------------------------------------------------------------------------


 


FORECLOSURE AND INFORM SUCH PURCHASER THAT SUCH TERM AND NOTE COLLATERAL AGENT’S
LIEN IS SUBJECT TO THE CLOSING DATE LICENSE.


 

(II)  IF SO REQUIRED BY ANY COLLATERAL AGENT (THE “REQUESTING AGENT”), EACH
OTHER COLLATERAL AGENT (THE “RESPONDING AGENT”) SHALL DELIVER ITS WRITTEN
CONSENT (GIVEN WITHOUT ANY REPRESENTATION, WARRANTY, OR OBLIGATION WHATSOEVER)
TO ANY GRANT BY ANY CREDIT PARTY TO THE REQUESTING AGENT OF A LIMITED,
NON-EXCLUSIVE ROYALTY-FREE LICENSE TO USE ANY PATENT, TRADEMARK, OR PRIORITY
INFORMATION OF OBLIGOR THAT IS SUBJECT TO A LIEN HELD BY SUCH RESPONDING AGENT,
IN CONNECTION WITH THE ENFORCEMENT OF ANY LIEN HELD BY THE REQUESTING AGENT UPON
ANY OF THE REVOLVER FIRST PRIORITY COLLATERAL OR THE TERM AND NOTE FIRST
PRIORITY COLLATERAL, AS APPLICABLE, IN ACCORDANCE WITH THE TERMS HEREOF, AND TO
THE EXTENT APPROPRIATE, IN THE GOOD FAITH OPINION OF THE REQUESTING AGENT, TO
PROCESS, SHIP, PRODUCE, STORE, COMPLETE, SUPPLY, LEASE, SELL OR OTHERWISE
DISPOSE OF ANY REVOLVER FIRST PRIORITY COLLATERAL OR TERM AND NOTE FIRST
PRIORITY COLLATERAL OR TO COLLECT OR OTHERWISE REALIZE UPON ANY REVOLVER FIRST
PRIORITY COLLATERAL CONSISTING OF ACCOUNTS (“ACCOUNT COLLECTION”), AS
APPLICABLE, IN ANY LAWFUL MANNER FOR THE PURPOSE OF DISPOSING OF SUCH COLLATERAL
(ANY SUCH ACTIONS OR ACTIVITIES TAKEN BY THE REQUESTING AGENT SHALL BE AT THE
EXPENSE OF THE REQUESTING AGENT).  ANY CONSENT SO DELIVERED BY THE RESPONDING
AGENT SHALL BE BINDING ON ITS SUCCESSORS AND ASSIGNS.

 

(III)  IF ANY COLLATERAL AGENT OR ANY LENDER BECOMES THE OWNER OF ANY PATENT,
TRADEMARK OR PROPRIETARY INFORMATION OF ANY CREDIT PARTY AS A RESULT OF THE
EXERCISE OF REMEDIES BY SUCH COLLATERAL AGENT WITH RESPECT TO ITS LIEN ON SUCH
PATENT, TRADEMARK OR PROPRIETARY INFORMATION, THEN UPON REQUEST OF THE
REQUESTING AGENT, THE RESPONDING AGENT SHALL GRANT TO THE REQUESTING AGENT A
LIMITED, NONEXCLUSIVE ROYALTY-FREE LICENSE (A “DISPOSITION LICENSE”) TO USE ANY
SUCH PATENT, TRADEMARK, OR PROPRIETARY INFORMATION TO THE EXTENT NECESSARY TO
ENFORCE ANY LIEN HELD BY THE REQUESTING AGENT UPON ANY OF THE REVOLVER FIRST
PRIORITY COLLATERAL OR THE TERM AND NOTE FIRST PRIORITY COLLATERAL, AS
APPLICABLE, AND TO THE EXTENT APPROPRIATE, IN THE GOOD FAITH OPINION OF THE
REQUESTING AGENT, TO PROCESS, COLLECT, SHIP, PRODUCE, STORE, COMPLETE, SUPPLY,
LEASE, SELL OR OTHERWISE DISPOSE OF ANY REVOLVER FIRST PRIORITY COLLATERAL OR
TERM AND NOTE FIRST PRIORITY COLLATERAL IN ANY LAWFUL MANNER (ANY SUCH ACTIONS
OR ACTIVITIES TAKEN BY THE REQUESTING AGENT SHALL BE AT THE EXPENSE OF THE
REQUESTING AGENT).  ANY LICENSE SO GRANTED BY THE RESPONDING AGENT SHALL BE
BINDING ON ITS SUCCESSORS AND ASSIGNS.  FURTHERMORE, TO THE EXTENT THE
RESPONDING AGENT BECOMES THE OWNER OF ANY PATENT, TRADEMARK OR PROPRIETARY
INFORMATION OF ANY CREDIT PARTY AS A RESULT OF THE EXERCISE OF REMEDIES BY SUCH
COLLATERAL AGENT WITH RESPECT TO ITS LIEN ON SUCH PATENT, TRADEMARK OR
PROPRIETARY INFORMATION, THE RESPONDING AGENT SHALL NOT MAKE ANY SUBSEQUENT SALE
OR TRANSFER OF SUCH PATENT, TRADEMARK OR PROPRIETARY INFORMATION UNLESS THE
PURCHASER OR TRANSFEREE THEREOF AGREES IN WRITING TO PROVIDE A DISPOSITION
LICENSE TO ANY COLLATERAL AGENT REQUESTING ONE OF SUCH PURCHASER OR TRANSFEREE.

 


(B)           IF ANY COLLATERAL AGENT TAKES ACTUAL POSSESSION OF ANY
DOCUMENTATION OF ANY CREDIT PARTY (WHETHER SUCH DOCUMENTATION IS IN THE FORM OF
A WRITING OR IS STORED IN ANY DATA EQUIPMENT OR DATA RECORD IN THE PHYSICAL
POSSESSION OF SUCH COLLATERAL AGENT), THEN UPON REQUEST OF THE REQUESTING AGENT
AND REASONABLE ADVANCE NOTICE, THE RESPONDING AGENT WILL PERMIT THE REQUESTING
AGENT OR ITS REPRESENTATIVE TO INSPECT AND COPY SUCH DOCUMENTATION IF AND TO THE
EXTENT THE REQUESTING AGENT CERTIFIES TO THE RESPONDING AGENT THAT:

 

15

--------------------------------------------------------------------------------


 


(I)            SUCH DOCUMENTATION CONTAINS OR MAY CONTAIN INFORMATION NECESSARY
OR APPROPRIATE, IN THE GOOD FAITH OPINION OF THE REQUESTING AGENT, TO THE
ENFORCEMENT OF REQUESTING AGENT’S LIENS UPON ANY REVOLVER FIRST PRIORITY
COLLATERAL OR TERM AND NOTE FIRST PRIORITY COLLATERAL, AS THE CASE MAY BE; AND


 


(II)           THE REQUESTING AGENT IS ENTITLED TO RECEIVE AND USE SUCH
INFORMATION AS AGAINST THE CREDIT PARTIES AND THEIR SUPPLIERS, CUSTOMERS AND
CONTRACTS, AND UNDER APPLICABLE LAW, AND, IN DOING SO, WILL COMPLY WITH ALL
OBLIGATIONS IMPOSED BY LAW OR CONTRACT IN RESPECT OF THE DISCLOSURE OR USE OF
SUCH INFORMATION.


 


(C)           IF, UPON ENFORCEMENT OF THE TERM AND NOTE COLLATERAL AGENT’S LIEN,
SUCH TERM AND NOTE COLLATERAL AGENT TAKES ACTUAL POSSESSION OF ANY REAL PROPERTY
OF ANY CREDIT PARTY, THEN, IF SO REQUESTED BY THE REVOLVER COLLATERAL AGENT AND
UPON REASONABLE ADVANCE NOTICE, THE TERM AND NOTE COLLATERAL AGENT WILL ALLOW
THE REVOLVER COLLATERAL AGENT AND ITS OFFICERS, EMPLOYEES, AND AGENTS REASONABLE
AND NON-EXCLUSIVE ACCESS TO AND USE OF SUCH PROPERTY FOR A PERIOD NOT EXCEEDING
180 CONSECUTIVE CALENDAR DAYS (THE “PROCESSING AND SALE PERIOD”), AS NECESSARY
OR REASONABLY APPROPRIATE TO PROCESS, SHIP, PRODUCE, STORE, COMPLETE, SUPPLY,
LEASE, SELL, OR OTHERWISE DISPOSE OF, IN ANY LAWFUL MANNER, ANY INVENTORY UPON
WHICH THE REVOLVER COLLATERAL AGENT HOLDS A LIEN, OR TO EFFECTUATE ACCOUNT
COLLECTION, SUBJECT TO THE FOLLOWING CONDITIONS AND LIMITATIONS:  (X) THE
PROCESSING AND SALE PERIOD SHALL COMMENCE ON THE DATE THE TERM AND NOTE
COLLATERAL AGENT TAKES POSSESSION OF SUCH REAL PROPERTY AND SHALL TERMINATE ON
THE EARLIER OF (I) THE DAY THAT IS 180 DAYS THEREAFTER; AND (II) THE DAY ON
WHICH ALL INVENTORY (OTHER THAN INVENTORY ACKNOWLEDGED TO HAVE BEEN ABANDONED BY
THE REVOLVER COLLATERAL AGENT) HAS BEEN REMOVED FROM SUCH PROPERTY AND THE
ACCOUNT COLLECTION HAS BEEN FULLY EFFECTUATED AND (Y) THE REVOLVER COLLATERAL
AGENT, AT ITS EXPENSE, SHALL REPAIR ANY DAMAGE TO SUCH PROPERTY CAUSED BY ITS
EXERCISE OF THE RIGHTS CONTAINED IN THIS SECTION 6(C).


 


(D)           THE TERM AND NOTE COLLATERAL AGENT MAY CONDITION ITS PERFORMANCE
OF ANY OBLIGATION SET FORTH IN THIS SECTION 6 UPON ITS PRIOR RECEIPT (WITHOUT
COST TO IT) OF:


 


(I)            SUCH ASSURANCES AS IT MAY REASONABLY REQUEST TO CONFIRM THAT THE
PERFORMANCE OF SUCH OBLIGATION AND ALL ACTIVITIES OF THE REVOLVER COLLATERAL
AGENT OR ITS OFFICERS, EMPLOYEES, AND AGENTS IN CONNECTION THEREWITH OR
INCIDENTAL THERETO:


 

(X)            WILL BE PERMITTED, LAWFUL, AND ENFORCEABLE AS AGAINST THE CREDIT
PARTIES AND THEIR SUPPLIERS, CUSTOMERS, AND CONTRACTS AND UNDER APPLICABLE LAW
AND WILL BE CONDUCTED IN ACCORDANCE WITH PRUDENT MANUFACTURING PRACTICES; AND

 

(Y)           WILL NOT IMPOSE UPON THE TERM AND NOTE COLLATERAL AGENT ANY LEGAL
DUTY, LEGAL LIABILITY, OR RISK OF UNINSURED LOSS; AND

 


(II)           SUCH INDEMNITY OR INSURANCE AS THE TERM AND NOTE COLLATERAL AGENT
MAY REASONABLY REQUEST IN CONNECTION THEREWITH.


 


(E)           THE BORROWER AND THE OTHER CREDIT PARTIES CONSENT TO THE
PERFORMANCE BY THE TERM AND NOTE COLLATERAL AGENT OF THE OBLIGATIONS SET FORTH
IN THIS AGREEMENT AND ACKNOWLEDGE AND AGREE THAT THE TERM AND NOTE COLLATERAL
AGENT SHALL NEVER BE ACCOUNTABLE OR LIABLE FOR ANY ACTION TAKEN OR OMITTED BY
THE REVOLVER COLLATERAL AGENT OR ITS OFFICERS, EMPLOYEES, AND AGENTS IN

 

16

--------------------------------------------------------------------------------


 


CONNECTION THEREWITH OR INCIDENTAL THERETO OR IN CONSEQUENCE THEREOF, INCLUDING
ANY IMPROPER USE OR DISCLOSURE OR ANY PROPRIETARY INFORMATION OR OTHER
INTELLECTUAL PROPERTY BY THE REVOLVER COLLATERAL AGENT OR ITS OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS, OR ASSIGNS OR ANY OTHER DAMAGE TO OR MISUSE OR
LOSS OF ANY PROPERTY OF ANY CREDIT PARTY AS A RESULT OF ANY ACTION TAKEN OR
OMITTED BY THE REVOLVER COLLATERAL AGENT.  THE REVOLVER COLLATERAL AGENT HEREBY
AGREES TO INDEMNIFY THE TERM AND NOTE COLLATERAL AGENT FOR ANY LOSSES OR
LIABILITIES DESCRIBED IN THIS SECTION 6(E).


 


SECTION 7.                EXERCISE OF REMEDIES - SENIOR SECURED NOTES TRUSTEE.


 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR THE
SENIOR SECURED NOTES INDENTURE, UNTIL THE TERM BANK OBLIGATIONS ARE FULLY PAID
AND, SO LONG AS ALL LIENS SECURING THE SENIOR SECURED NOTES OBLIGATIONS HAVE NOT
BEEN RELEASED, (I) NEITHER THE SENIOR SECURED NOTES TRUSTEE NOR ANY SENIOR
SECURED NOTEHOLDER SHALL HAVE ANY RIGHT OR POWER TO EXERCISE OR SEEK TO EXERCISE
ANY RIGHTS OR REMEDIES (INCLUDING SETOFF OR RECOUPMENT) WITH RESPECT TO ANY
COLLATERAL (OTHER THAN TO RECEIVE A SHARE OF THE PROCEEDS (AS DEFINED IN THE
TERM AND NOTE SECURITY AGREEMENT OR THE APPLICABLE MORTGAGE, AS THE CASE MAY BE)
OF SUCH COLLATERAL, IF ANY, AS AND WHEN PROVIDED IN THE TERM AND NOTE SECURITY
AGREEMENT OR THE APPLICABLE MORTGAGE, AS THE CASE MAY BE), INCLUDING, WITHOUT
LIMITATION, THE FOLLOWING: (W) TO INSTITUTE ANY ACTION OR PROCEEDING WITH
RESPECT TO ANY COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY ACTION OF
FORECLOSURE, (X) CONTEST, PROTEST OR OBJECT TO (1) ANY FORECLOSURE PROCEEDING OR
ACTION BROUGHT BY ANY BANK AGENT OR COLLATERAL AGENT, (2) THE EXERCISE OF ANY
RIGHT UNDER ANY LOCKBOX AGREEMENT, CONTROL AGREEMENT, LANDLORD WAIVER OR
BAILEE’S LETTER OR SIMILAR AGREEMENT OR ARRANGEMENT TO WHICH ANY BANK AGENT OR
REVOLVER SECURED CREDITOR IS A PARTY, OR (3) ANY OTHER EXERCISE BY ANY SUCH
PARTY OF ANY RIGHTS AND REMEDIES RELATING TO THE COLLATERAL UNDER ANY REVOLVER
LOAN DOCUMENTS, ANY TERM LOAN DOCUMENTS OR OTHERWISE, (Y) OBJECT TO THE
FORBEARANCE BY ANY BANK AGENT OR LENDER FROM BRINGING OR PURSUING ANY
FORECLOSURE PROCEEDING OR ACTION OR ANY OTHER EXERCISE OF ANY RIGHTS OR REMEDIES
RELATING TO THE COLLATERAL OR (Z) DEMAND, ACCEPT OR OBTAIN ANY LIEN, MORTGAGE,
PLEDGE, HYPOTHECATION, COLLATERAL ASSIGNMENT, SECURITY INTEREST, ENCUMBRANCE,
CHARGE, DEPOSIT ARRANGEMENT OR OTHER SIMILAR ENCUMBRANCE ON ANY COLLATERAL
(OTHER THAN FROM TIME TO TIME AS GRANTED PURSUANT TO THE TERM AND NOTE SECURITY
AGREEMENT OR THE MORTGAGES); AND (II) THE BANK AGENTS AND THE LENDERS SHALL HAVE
THE EXCLUSIVE RIGHT TO ENFORCE RIGHTS, EXERCISE REMEDIES (INCLUDING, WITHOUT
LIMITATION, SETOFF, RECOUPMENT AND THE RIGHT TO CREDIT BID ANY OBLIGATIONS) AND
MAKE DETERMINATIONS REGARDING RELEASE (SUBJECT TO SECTION 4), DISPOSITION, OR
RESTRICTIONS WITH RESPECT TO THE COLLATERAL WITHOUT ANY CONSULTATION WITH OR THE
CONSENT OF THE SENIOR SECURED NOTES TRUSTEE OR ANY SENIOR SECURED NOTEHOLDER. 
IN EXERCISING RIGHTS AND REMEDIES WITH RESPECT TO THE COLLATERAL, THE BANK
AGENTS AND THE LENDERS MAY (ACTING IN ACCORDANCE WITH THE TERMS OF THE
APPLICABLE LOAN DOCUMENTS) ENFORCE THE PROVISIONS OF THE REVOLVER LOAN DOCUMENTS
AND THE TERM LOAN DOCUMENTS AND EXERCISE REMEDIES THEREUNDER, ALL IN SUCH ORDER
AND IN SUCH MANNER AS THEY MAY DETERMINE IN THE EXERCISE OF THEIR SOLE
DISCRETION.  SUCH EXERCISE AND ENFORCEMENT SHALL INCLUDE, WITHOUT LIMITATION,
THE RIGHTS OF AN AGENT OR OTHER REPRESENTATIVE APPOINTED BY THEM TO SELL OR
OTHERWISE DISPOSE OF COLLATERAL UPON FORECLOSURE, TO INCUR EXPENSES IN
CONNECTION WITH SUCH SALE OR DISPOSITION, AND TO EXERCISE ALL THE RIGHTS AND
REMEDIES OF A SECURED LENDER UNDER THE UNIFORM COMMERCIAL CODE OF ANY APPLICABLE
JURISDICTION AND OF A SECURED CREDITOR UNDER BANKRUPTCY OR SIMILAR LAWS OF ANY
APPLICABLE JURISDICTION.


 


(B)           IN THE EVENT THAT THE SENIOR SECURED NOTES TRUSTEE RECEIVES
PROCEEDS OF ANY COLLATERAL, IT SHALL HOLD SUCH PROCEEDS IN TRUST FOR, AND
PROMPTLY TURN OVER SUCH PROCEEDS (IN THE

 

17

--------------------------------------------------------------------------------


 


SAME FORM AS RECEIVED, WITH ANY NECESSARY NON-RECOURSE ENDORSEMENT) TO, THE TERM
AND NOTE COLLATERAL AGENT, WHICH SHALL IN TURN, IF REQUIRED, DISPOSE OF SUCH
COLLATERAL IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2(A)(II); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT THE SENIOR SECURED NOTES TRUSTEE FAILS TO
PROVIDE ANY SUCH ENDORSEMENT, THE TERM AND NOTE COLLATERAL AGENT IS HEREBY
IRREVOCABLY AUTHORIZED TO MAKE THE SAME (WHICH AUTHORIZATION, BEING COUPLED WITH
AN INTEREST, IS IRREVOCABLE).


 


(C)           THE SENIOR SECURED NOTES TRUSTEE, FOR ITSELF AND ON BEHALF OF THE
SENIOR SECURED NOTEHOLDERS, AGREES THAT THE SENIOR SECURED NOTES TRUSTEE AND THE
SENIOR SECURED NOTEHOLDERS WILL NOT TAKE ANY ACTION THAT WOULD HINDER ANY
EXERCISE OF REMEDIES UNDERTAKEN BY THE COLLATERAL AGENTS UNDER THE SECURITY
DOCUMENTS OR THE BANK AGENTS UNDER THE LOAN DOCUMENTS, INCLUDING ANY SALE,
LEASE, EXCHANGE, TRANSFER OR OTHER DISPOSITION OF THE COLLATERAL, WHETHER BY
FORECLOSURE OR OTHERWISE.


 


(D)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN ANY
BANKRUPTCY CASE OF A PLEDGOR OF COLLATERAL, NEITHER THE SENIOR SECURED NOTES
TRUSTEE NOR THE SENIOR SECURED NOTEHOLDERS SHALL DIRECTLY OR INDIRECTLY (I)
OBJECT TO THE TERMS OF ANY USE OF CASH COLLATERAL OR DEBTOR IN POSSESSION
FINANCING CONSENTED TO BY THE BANK AGENTS, OR FILE ANY PLEADING WITH RESPECT TO
USE OF CASH COLLATERAL OR DEBTOR IN POSSESSION FINANCING WITHOUT THE PRIOR
EXPRESS WRITTEN CONSENT OF THE BANK AGENTS IN EACH INSTANCE, PROVIDED THE SENIOR
SECURED NOTES OBLIGATIONS AND TERM BANK OBLIGATIONS ARE TREATED SIMILARLY IN
CONNECTION WITH ANY SUCH USE OF CASH COLLATERAL OR FINANCING, (II) OBJECT TO ANY
ADEQUATE PROTECTION, INCLUDING ADDITIONAL OR REPLACEMENT LIENS OR ADMINISTRATIVE
PRIORITY CLAIMS, CONSENTED TO BY THE BANK AGENTS, OR FILE ANY PLEADING WITH
RESPECT TO ANY SUCH ADEQUATE PROTECTION, WITHOUT THE PRIOR EXPRESS WRITTEN
CONSENT OF THE BANK AGENTS IN EACH INSTANCE, PROVIDED THE SENIOR SECURED NOTES
OBLIGATIONS AND TERM BANK OBLIGATIONS ARE TREATED SIMILARLY IN CONNECTION WITH
ANY SUCH ADEQUATE PROTECTION, (III) SEEK RELIEF FROM THE AUTOMATIC STAY, OR
OBJECT TO ANY RELIEF FROM THE AUTOMATIC STAY REQUESTED BY THE BANK AGENTS, WITH
RESPECT TO ANY PORTION OF THE COLLATERAL, WITHOUT THE PRIOR EXPRESS WRITTEN
CONSENT OF THE BANK AGENTS IN EACH INSTANCE, PROVIDED THE SENIOR SECURED NOTES
OBLIGATIONS AND TERM BANK OBLIGATIONS ARE TREATED SIMILARLY IN CONNECTION WITH
ANY SUCH MOTION, (IV) OBJECT TO ANY SALE OF ALL OR ANY PORTION OF THE COLLATERAL
CONSENTED TO BY THE BANK AGENTS, OR FILE ANY PLEADING WITH RESPECT TO THE SALE
OF ALL OR ANY PORTION OF THE COLLATERAL, WITHOUT THE PRIOR EXPRESS WRITTEN
CONSENT OF THE BANK AGENTS IN EACH INSTANCE, PROVIDED THE SENIOR SECURED NOTES
OBLIGATIONS AND TERM BANK OBLIGATIONS ARE TREATED SIMILARLY IN CONNECTION WITH
ANY SUCH SALE, OR (V) APPEAR AND BE HEARD ON ANY MATTER IN SUCH CASE IN A MANNER
INCONSISTENT WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT.


 


(E)           UNLESS AND UNTIL ALL BANK OBLIGATIONS HAVE BEEN FULLY PAID, THE
BANK AGENTS AND THE LENDERS SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT, SUBJECT TO
THE RIGHTS OF THE BORROWER UNDER THE LOAN DOCUMENTS, TO ADJUST SETTLEMENT FOR
ANY INSURANCE POLICY GOVERNING THE COLLATERAL IN THE EVENT OF ANY LOSS
THEREUNDER AND TO APPROVE ANY AWARD GRANTED IN ANY CONDEMNATION OR SIMILAR
PROCEEDING AFFECTING THE COLLATERAL.


 


SECTION 8.                EXERCISE OF REMEDIES - COLLATERAL AGENTS.


 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR THE
TERM LOAN DOCUMENTS, UNTIL THE REVOLVER BANK OBLIGATIONS ARE FULLY PAID AND, SO
LONG AS ALL LIENS ON THE

 

18

--------------------------------------------------------------------------------


 


REVOLVER FIRST PRIORITY COLLATERAL SECURING THE REVOLVER SECURED OBLIGATIONS
HAVE NOT BEEN RELEASED, (I) NEITHER THE TERM AND NOTE COLLATERAL AGENT NOR ANY
LENDER UNDER THE TERM CREDIT AGREEMENT SHALL HAVE ANY RIGHT OR POWER TO EXERCISE
OR SEEK TO EXERCISE ANY RIGHTS OR REMEDIES PRIOR TO ANY BANKRUPTCY PROCEEDING
(INCLUDING SETOFF OR RECOUPMENT) WITH RESPECT TO ANY REVOLVER FIRST PRIORITY
COLLATERAL (OTHER THAN TO RECEIVE A SHARE OF THE PROCEEDS (AS DEFINED IN THE
TERM AND NOTE SECURITY AGREEMENT OR THE APPLICABLE MORTGAGE, AS THE CASE MAY BE)
OF SUCH REVOLVER FIRST PRIORITY COLLATERAL, IF ANY, AS AND WHEN PROVIDED IN THE
TERM AND NOTE SECURITY AGREEMENT OR THE APPLICABLE MORTGAGE, AS THE CASE MAY
BE), INCLUDING, WITHOUT LIMITATION, THE FOLLOWING: (W) TO INSTITUTE ANY ACTION
OR PROCEEDING WITH RESPECT TO ANY REVOLVER FIRST PRIORITY COLLATERAL, INCLUDING,
WITHOUT LIMITATION, ANY ACTION OF FORECLOSURE, (X) CONTEST, PROTEST OR OBJECT TO
(1) ANY FORECLOSURE PROCEEDING OR ACTION BROUGHT BY THE REVOLVER COLLATERAL
AGENT, (2) THE EXERCISE OF ANY RIGHT UNDER ANY LOCKBOX AGREEMENT, CONTROL
AGREEMENT, LANDLORD WAIVER OR BAILEE’S LETTER OR SIMILAR AGREEMENT OR
ARRANGEMENT TO WHICH THE REVOLVER COLLATERAL AGENT IS A PARTY, OR (3) ANY OTHER
EXERCISE BY ANY SUCH PARTY, OF ANY RIGHTS AND REMEDIES RELATING TO THE REVOLVER
FIRST PRIORITY COLLATERAL UNDER ANY REVOLVER LOAN DOCUMENTS OR OTHERWISE, (Y)
OBJECT TO THE FORBEARANCE BY THE REVOLVER AGENT FROM BRINGING OR PURSUING ANY
FORECLOSURE PROCEEDING OR ACTION OR ANY OTHER EXERCISE OF ANY RIGHTS OR REMEDIES
RELATING TO THE REVOLVER FIRST PRIORITY COLLATERAL OR (Z) DEMAND, ACCEPT OR
OBTAIN ANY LIEN, MORTGAGE, PLEDGE, HYPOTHECATION, COLLATERAL ASSIGNMENT,
SECURITY INTEREST, ENCUMBRANCE, CHARGE, DEPOSIT ARRANGEMENT OR OTHER SIMILAR
ENCUMBRANCE ON ANY REVOLVER FIRST PRIORITY COLLATERAL (OTHER THAN FROM TIME TO
TIME AS GRANTED PURSUANT TO THE TERM AND NOTE SECURITY AGREEMENT OR THE
MORTGAGES), PROVIDED THAT THE TERM AND NOTE COLLATERAL AGENT MAY DEMAND A SECOND
AND SUBORDINATE LIEN ON ANY REVOLVER FIRST PRIORITY COLLATERAL; AND (II) THE
REVOLVER COLLATERAL AGENT SHALL HAVE THE EXCLUSIVE RIGHT TO ENFORCE RIGHTS,
EXERCISE REMEDIES (INCLUDING, WITHOUT LIMITATION, SETOFF, RECOUPMENT AND THE
RIGHT TO CREDIT BID ANY OBLIGATIONS) AND MAKE DETERMINATIONS REGARDING RELEASE
(SUBJECT TO SECTION 4), DISPOSITION, OR RESTRICTIONS WITH RESPECT TO THE
REVOLVER FIRST PRIORITY COLLATERAL WITHOUT ANY CONSULTATION WITH OR THE CONSENT
OF THE TERM AND NOTE COLLATERAL AGENT.  IN EXERCISING RIGHTS AND REMEDIES WITH
RESPECT TO THE REVOLVER FIRST PRIORITY COLLATERAL, THE REVOLVER COLLATERAL AGENT
MAY (ACTING IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE LOAN DOCUMENTS)
ENFORCE THE PROVISIONS OF THE REVOLVER LOAN DOCUMENTS AND EXERCISE REMEDIES
THEREUNDER, ALL IN SUCH ORDER AND IN SUCH MANNER AS IT MAY DETERMINE IN THE
EXERCISE OF ITS SOLE DISCRETION.  SUCH EXERCISE AND ENFORCEMENT SHALL INCLUDE,
WITHOUT LIMITATION, THE RIGHTS OF AN AGENT OR OTHER REPRESENTATIVE APPOINTED BY
IT TO SELL OR OTHERWISE DISPOSE OF REVOLVER FIRST PRIORITY COLLATERAL UPON
FORECLOSURE, TO INCUR EXPENSES IN CONNECTION WITH SUCH SALE OR DISPOSITION, AND
TO EXERCISE ALL THE RIGHTS AND REMEDIES OF A SECURED LENDER UNDER THE UNIFORM
COMMERCIAL CODE OF ANY APPLICABLE JURISDICTION AND OF A SECURED CREDITOR UNDER
BANKRUPTCY OR SIMILAR LAWS OF ANY APPLICABLE JURISDICTION.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR THE
REVOLVER LOAN DOCUMENTS, UNTIL THE TERM AND NOTE SECURED OBLIGATIONS ARE FULLY
PAID AND, SO LONG AS ALL LIENS ON THE TERM AND NOTE FIRST PRIORITY COLLATERAL
SECURING THE TERM AND NOTE SECURED OBLIGATIONS HAVE NOT BEEN RELEASED, (I)
NEITHER THE REVOLVER COLLATERAL AGENT NOR ANY LENDER UNDER THE REVOLVING CREDIT
AGREEMENT SHALL HAVE ANY RIGHT OR POWER TO EXERCISE OR SEEK TO EXERCISE ANY
RIGHTS OR REMEDIES PRIOR TO ANY BANKRUPTCY PROCEEDING (INCLUDING SETOFF OR
RECOUPMENT) WITH RESPECT TO ANY TERM AND NOTE FIRST PRIORITY COLLATERAL (OTHER
THAN TO RECEIVE A SHARE OF THE PROCEEDS (AS DEFINED IN THE REVOLVER SECURITY
AGREEMENT OR THE APPLICABLE MORTGAGE, AS THE CASE MAY BE) OF SUCH TERM AND NOTE
FIRST PRIORITY COLLATERAL, IF ANY, AS AND WHEN PROVIDED IN THE REVOLVER SECURITY
AGREEMENT OR THE APPLICABLE MORTGAGE, AS THE CASE MAY BE), INCLUDING,

 

19

--------------------------------------------------------------------------------


 


WITHOUT LIMITATION, THE FOLLOWING: (W) TO INSTITUTE ANY ACTION OR PROCEEDING
WITH RESPECT TO ANY TERM AND NOTE FIRST PRIORITY COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY ACTION OF FORECLOSURE, (X) CONTEST, PROTEST OR OBJECT TO (1) ANY
FORECLOSURE PROCEEDING OR ACTION BROUGHT BY THE TERM AND NOTE COLLATERAL AGENT,
(2) THE EXERCISE OF ANY RIGHT UNDER ANY LOCKBOX AGREEMENT, CONTROL AGREEMENT,
LANDLORD WAIVER OR BAILEE’S LETTER OR SIMILAR AGREEMENT OR ARRANGEMENT TO WHICH
THE TERM AND NOTE COLLATERAL AGENT IS A PARTY, OR (3) ANY OTHER EXERCISE BY ANY
SUCH PARTY, OF ANY RIGHTS AND REMEDIES RELATING TO THE TERM AND NOTE FIRST
PRIORITY COLLATERAL UNDER ANY TERM LOAN DOCUMENTS OR OTHERWISE, (Y) OBJECT TO
THE FORBEARANCE BY THE TERM AND NOTE AGENT FROM BRINGING OR PURSUING ANY
FORECLOSURE PROCEEDING OR ACTION OR ANY OTHER EXERCISE OF ANY RIGHTS OR REMEDIES
RELATING TO THE TERM AND NOTE FIRST PRIORITY COLLATERAL OR (Z) DEMAND, ACCEPT OR
OBTAIN ANY LIEN, MORTGAGE, PLEDGE, HYPOTHECATION, COLLATERAL ASSIGNMENT,
SECURITY INTEREST, ENCUMBRANCE, CHARGE, DEPOSIT ARRANGEMENT OR OTHER SIMILAR
ENCUMBRANCE ON ANY TERM AND NOTE FIRST PRIORITY COLLATERAL (OTHER THAN FROM TIME
TO TIME AS GRANTED PURSUANT TO THE REVOLVER SECURITY AGREEMENT OR THE
MORTGAGES), PROVIDED THAT THE REVOLVER COLLATERAL AGENT MAY DEMAND A SECOND AND
SUBORDINATE LIEN ON ANY TERM AND NOTE FIRST PRIORITY COLLATERAL; AND (II) THE
TERM AND NOTE COLLATERAL AGENT SHALL HAVE THE EXCLUSIVE RIGHT TO ENFORCE RIGHTS,
EXERCISE REMEDIES (INCLUDING, WITHOUT LIMITATION, SETOFF, RECOUPMENT AND THE
RIGHT TO CREDIT BID ANY OBLIGATIONS) AND MAKE DETERMINATIONS REGARDING RELEASE
(SUBJECT TO SECTION 4), DISPOSITION, OR RESTRICTIONS WITH RESPECT TO THE TERM
AND NOTE FIRST PRIORITY COLLATERAL WITHOUT ANY CONSULTATION WITH OR THE CONSENT
OF THE TERM AND NOTE COLLATERAL AGENT.  IN EXERCISING RIGHTS AND REMEDIES WITH
RESPECT TO THE TERM AND NOTE FIRST PRIORITY COLLATERAL, THE TERM AND NOTE
COLLATERAL AGENT MAY (ACTING IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE LOAN
DOCUMENTS) ENFORCE THE PROVISIONS OF THE TERM LOAN DOCUMENTS AND EXERCISE
REMEDIES THEREUNDER, ALL IN SUCH ORDER AND IN SUCH MANNER AS IT MAY DETERMINE IN
THE EXERCISE OF ITS SOLE DISCRETION.  SUCH EXERCISE AND ENFORCEMENT SHALL
INCLUDE, WITHOUT LIMITATION, THE RIGHTS OF AN AGENT OR OTHER REPRESENTATIVE
APPOINTED BY IT TO SELL OR OTHERWISE DISPOSE OF TERM AND NOTE FIRST PRIORITY
COLLATERAL UPON FORECLOSURE, TO INCUR EXPENSES IN CONNECTION WITH SUCH SALE OR
DISPOSITION, AND TO EXERCISE ALL THE RIGHTS AND REMEDIES OF A SECURED LENDER
UNDER THE UNIFORM COMMERCIAL CODE OF ANY APPLICABLE JURISDICTION AND OF A
SECURED CREDITOR UNDER BANKRUPTCY OR SIMILAR LAWS OF ANY APPLICABLE
JURISDICTION.


 


(C)           UNLESS AND UNTIL ALL REVOLVER BANK OBLIGATIONS HAVE BEEN FULLY
PAID, THE REVOLVER AGENT SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT, SUBJECT TO THE
RIGHTS OF THE BORROWER UNDER THE LOAN DOCUMENTS, TO ADJUST SETTLEMENT FOR ANY
INSURANCE POLICY GOVERNING THE REVOLVER FIRST PRIORITY COLLATERAL IN THE EVENT
OF ANY LOSS THEREUNDER AND TO APPROVE ANY AWARD GRANTED IN ANY CONDEMNATION OR
SIMILAR PROCEEDING AFFECTING THE REVOLVER FIRST PRIORITY COLLATERAL.  UNLESS AND
UNTIL ALL TERM AND NOTE SECURED OBLIGATIONS HAVE BEEN FULLY PAID, THE TERM AND
NOTE COLLATERAL AGENT SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT, SUBJECT TO THE
RIGHTS OF THE BORROWER UNDER THE LOAN DOCUMENTS, TO ADJUST SETTLEMENT FOR ANY
INSURANCE POLICY GOVERNING THE TERM AND NOTE FIRST PRIORITY COLLATERAL IN THE
EVENT OF ANY LOSS THEREUNDER AND TO APPROVE ANY AWARD GRANTED IN ANY
CONDEMNATION OR SIMILAR PROCEEDING AFFECTING THE TERM AND NOTE FIRST PRIORITY
COLLATERAL.


 


SECTION 9.                PROVISIONS APPLICABLE AFTER BANKRUPTCY.  EACH
COLLATERAL AGENT AGREES: (I) THAT IN ANY BANKRUPTCY PROCEEDING IT WILL NOT
OBJECT TO OR OPPOSE (OR ENCOURAGE ANY OTHER PERSON TO OBJECT TO OR OPPOSE) ANY
CLAIM, ACTION, OBJECTION OR OTHER PROCEEDING CHALLENGING THE APPLICATION BY, OR
GRANT TO, THE OTHER COLLATERAL AGENT OF “ADEQUATE PROTECTION” RIGHTS IN ANY
BANKRUPTCY PROCEEDING TO THE EXTENT SUCH CLAIM OF ADEQUATE PROTECTION IS MADE
SOLELY WITH

 

20

--------------------------------------------------------------------------------


 


RESPECT TO OTHER CREDITOR FIRST PRIORITY COLLATERAL, INCLUDING LIENS OR CLAIMS
GRANTED, OR PAYMENTS MADE, IN CONSIDERATION THEREOF; PROVIDED, THAT IF SUCH
ADEQUATE PROTECTION IS SOUGHT OR GRANTED IN THE FORM OF ADDITIONAL OR
REPLACEMENT LIENS OR ADMINISTRATIVE CLAIMS IN THE BANKRUPTCY PROCEEDING, SUCH
COLLATERAL AGENT SHALL BE ENTITLED TO SO OBJECT TO THE EXTENT THAT SUCH
COLLATERAL AGENT IS NOT PROVIDED ADEQUATE PROTECTION OF ITS INTERESTS IN THE
OTHER CREDITOR FIRST PRIORITY COLLATERAL IN THE SAME FORM, BUT WITH THE PRIORITY
AS SET FORTH IN THIS AGREEMENT; (II) THAT IN ANY BANKRUPTCY PROCEEDING IT WILL
NOT OBJECT TO OR OPPOSE (OR ENCOURAGE ANY OTHER PERSON TO OBJECT TO OR OPPOSE)
ANY (A) USE OF CASH COLLATERAL UNDER SECTION 363 OF THE BANKRUPTCY CODE WITH
RESPECT TO THE OTHER CREDITOR FIRST PRIORITY COLLATERAL CONSENTED TO BY THE
OTHER COLLATERAL AGENT, (B) DEBTOR IN POSSESSION FINANCING UNDER SECTION 364 OF
THE BANKRUPTCY CODE TO THE EXTENT SECURED SOLELY BY THE OTHER CREDITOR FIRST
PRIORITY COLLATERAL AND CONSENTED TO BY THE OTHER COLLATERAL AGENT, INCLUDING
ANY SUCH FINANCING THAT REFINANCES ALL OR ANY PORTION OF THE OBLIGATIONS OR (C)
MOTION FOR RELIEF FROM STAY BY THE OTHER COLLATERAL AGENT SOLELY WITH RESPECT TO
THE OTHER CREDITOR FIRST PRIORITY COLLATERAL; AND (III) THAT IT WILL NOT OBJECT
TO OR OPPOSE (OR ENCOURAGE ANY OTHER PERSON TO OBJECT TO OR OPPOSE), AND WILL BE
DEEMED TO HAVE CONSENTED TO, ANY SALE OR OTHER DISPOSITION OF ANY OTHER CREDITOR
FIRST PRIORITY COLLATERAL FREE AND CLEAR OF ITS SECURITY INTERESTS, LIENS OR
OTHER CLAIMS UNDER SECTION 363 OF THE BANKRUPTCY CODE OR ANY OTHER PROVISION OF
THE BANKRUPTCY CODE IF THE OTHER COLLATERAL AGENT HAS CONSENTED TO SUCH SALE OR
DISPOSITION OF SUCH ASSETS AND IF THE PROCEEDS THEREOF ARE FULLY APPLIED IN
ACCORDANCE WITH THE PRIORITIES SET FORTH IN THIS AGREEMENT OR, TO THE EXTENT NOT
SO APPLIED, THE LIENS OF SUCH COLLATERAL AGENT ATTACH TO THE PROCEEDS WITH THE
SAME PRIORITY AS SET FORTH IN THIS AGREEMENT.


 


SECTION 10.             DISCLAIMERS, ETC.


 


(A)           EACH PARTY EXECUTING THIS AGREEMENT AGREES, FOR ITSELF AND ON
BEHALF OF THE RELEVANT SECURED CREDITORS, THAT (I) EACH COLLATERAL AGENT MAY ACT
AS THE REVOLVER INSTRUCTING GROUP OR THE TERM AND NOTE INSTRUCTING GROUP, AS THE
CASE MAY BE, MAY DIRECT (REGARDLESS OF WHETHER ANY SECURED CREDITOR OR ANY
HOLDER REPRESENTED THEREBY AGREES, DISAGREES OR ABSTAINS WITH RESPECT TO SUCH
REQUEST), (II) EACH COLLATERAL AGENT SHALL HAVE NO LIABILITY FOR ACTING IN
ACCORDANCE WITH SUCH REQUEST (PROVIDED SUCH ACTION DOES NOT, ON ITS FACE,
CONFLICT WITH THE EXPRESS TERMS OF THIS AGREEMENT) AND (III) NO SECURED CREDITOR
OR ANY HOLDER REPRESENTED THEREBY SHALL HAVE ANY LIABILITY TO ANY OTHER SECURED
CREDITOR OR ANY HOLDER REPRESENTED THEREBY FOR ANY SUCH REQUEST.


 


(B)           FOR THE AVOIDANCE OF DOUBT, EACH COLLATERAL AGENT MAY AT ANY TIME
REQUEST DIRECTIONS FROM THE REVOLVER INSTRUCTING GROUP OR THE TERM AND NOTE
INSTRUCTING GROUP, AS THE CASE MAY BE, AS TO ANY COURSE OF ACTION OR OTHER
MATTER RELATING HERETO OR AS TO ANY SECURITY DOCUMENT.  EXCEPT AS OTHERWISE
EXPRESSLY SPECIFIED IN THIS AGREEMENT, ANY SUCH DIRECTIONS GIVEN BY THE REVOLVER
INSTRUCTING GROUP OR THE TERM AND NOTE INSTRUCTING GROUP SHALL BE BINDING ON THE
REVOLVER SECURED CREDITORS AND THE TERM AND NOTE SECURED CREDITORS,
RESPECTIVELY, FOR ALL PURPOSES AS DESCRIBED IN THIS AGREEMENT.


 


(C)           THE PROVISIONS OF ARTICLE XI OF THE TERM AND NOTE SECURITY
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE THERETO.


 


(D)           NOTWITHSTANDING THE USE OF THE TERM “AGENT” HEREIN AND/OR IN ANY
LOAN DOCUMENT, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT NO COLLATERAL AGENT
SHALL HAVE ANY

 

21

--------------------------------------------------------------------------------


 


FIDUCIARY RESPONSIBILITIES TO ANY SECURED CREDITOR BY REASON OF THIS AGREEMENT,
ANY SECURITY AGREEMENT OR ANY LOAN DOCUMENT AND THAT EACH COLLATERAL AGENT IS
MERELY ACTING AS THE CONTRACTUAL REPRESENTATIVE OF THE APPLICABLE SECURED
CREDITORS WITH ONLY THOSE DUTIES AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT
AND THE SECURITY AGREEMENTS AND MORTGAGES, AS THE CASE MAY BE.  IN ITS CAPACITY
AS THE SECURED CREDITORS’ CONTRACTUAL REPRESENTATIVE, NO COLLATERAL AGENT
ASSUMES ANY FIDUCIARY DUTIES TO ANY OF THE SECURED CREDITORS AND EACH IS ACTING
AS AN INDEPENDENT CONTRACTOR, THE RIGHTS AND DUTIES OF WHICH ARE LIMITED TO
THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE SECURITY AGREEMENTS AND
MORTGAGES, AS THE CASE MAY BE.  EACH PARTY HERETO, FOR ITSELF AND ON BEHALF OF
THE RELEVANT SECURED CREDITORS HEREBY AGREES NOT TO ASSERT A CLAIM AGAINST A
COLLATERAL AGENT ON ANY AGENCY THEORY OR ANY OTHER THEORY OF LIABILITY FOR
BREACH OF FIDUCIARY DUTY, ALL OF WHICH CLAIMS EACH PARTY HERETO, ON BEHALF OF
EACH SECURED CREDITOR, HEREBY WAIVES.  IN ADDITION, NO COLLATERAL AGENT SHALL
HAVE ANY IMPLIED DUTIES TO ANY SECURED CREDITOR OR ANY OBLIGATION TO ANY SECURED
CREDITOR TO TAKE ANY ACTION HEREUNDER OR UNDER ANY SECURITY AGREEMENT OR
MORTGAGE, EXCEPT ANY ACTION SPECIFICALLY PROVIDED HEREIN OR THEREIN TO BE TAKEN
BY SUCH COLLATERAL AGENT.


 


SECTION 11.             NOTICES OF DEFAULT AND OF PAYMENT IN FULL OF
INDEBTEDNESS.  EACH PARTY HERETO AGREES TO USE REASONABLE EFFORTS TO GIVE TO THE
OTHERS COPIES OF ANY WRITTEN NOTICES OF DEFAULT, TERMINATION, DEMAND FOR
PAYMENT, REDEMPTION, ACCELERATION, FORECLOSURE, EXERCISE OF REMEDIES AND ANY
OTHER WRITTEN NOTICE OF A LIKE NATURE, WHICH MAY BE GIVEN UNDER OR PURSUANT TO
THE TERMS OF ANY OF THE APPLICABLE LOAN DOCUMENTS OR THE SENIOR SECURED NOTES
INDENTURE AND OF ANY NOTICE CONTEMPLATED UNDER THE DEFINITION OF THE TERM “FULLY
PAID” HEREIN, IN EACH CASE CONCURRENTLY WITH, OR AS SOON AS PRACTICABLE AFTER,
THE GIVING OF SUCH NOTICE TO SUCH PARTY; PROVIDED, HOWEVER, THAT NO FAILURE OF
ANY PARTY TO GIVE A COPY OF ANY SUCH NOTICE AS PROVIDED HEREIN SHALL IN ANY
EVENT AFFECT THE VALIDITY OR EFFECTIVENESS OF THE NOTICE OR RENDER THE PARTY
LIABLE TO ANY OTHER PARTY IN ANY RESPECT OR RELIEVE ANY PARTY OF ITS OBLIGATIONS
AND AGREEMENTS CONTAINED HEREIN; PROVIDED, FURTHER, HOWEVER, THAT IN NO EVENT
SHALL THIS SECTION 11 REQUIRE THE DELIVERY OF ANY NOTICES TO BORROWER.


 


SECTION 12.             NOTICES.  ALL NOTICES AND COMMUNICATIONS HEREUNDER SHALL
BE SENT OR DELIVERED BY MAIL, TELECOPIER OR OVERNIGHT COURIER SERVICE AND ALL
SUCH NOTICES AND COMMUNICATIONS SHALL (I) IN THE CASE OF A NOTICE OR
COMMUNICATION SENT BY MAIL, BE EFFECTIVE THREE BUSINESS DAYS FOLLOWING DEPOSIT
WITH PROPER PREPAID POSTAGE IN THE MAIL; (II) IN THE CASE OF A NOTICE OR
COMMUNICATION SENT BY TELECOPIER, BE EFFECTIVE WHEN SENT, PROVIDED APPROPRIATE
CONFIRMATION IS RECEIVED BY THE SENDER; AND (III) IN THE CASE OF A NOTICE OR
COMMUNICATION SENT BY OVERNIGHT COURIER, BE EFFECTIVE ON THE DATE OF DELIVERY. 
ALL NOTICES, REQUESTS, DEMANDS OR OTHER COMMUNICATIONS SHALL BE IN WRITING AND
ADDRESSED AS FOLLOWS:


 

(i)          If to the Revolver Collateral Agent or Revolver Bank Agent:

 

Deutsche Bank Trust Company Americas
60 Wall Street, 2nd Floor
NYC60 - 0219
New York, New York 10005
Attention:  Frank Fazio
Telephone No.:  (212) 250-2267
Telecopier No.:  (212) 797-4655

 

22

--------------------------------------------------------------------------------


 

with a copy to:

 

Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60601
Attention:  Charles B. Boehrer
Telephone Number:  (312) 558-5600
Telecopier Number:  (312) 558-5700

 

(ii)           If to the Term and Note Collateral Agent or Term Bank Agent or
Mortgagee:

 

Deutsche Bank Trust Company Americas
31 West 52nd Street
New York, New York  10022
Attention:  John Anos
Telephone No.:  (212) 469-2750
Telecopier No.:  (212) 469-3632

 

with a copy to:

 

Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60601
Attention:  Charles B. Boehrer
Telephone Number:  (312) 558-5600
Telecopier Number:  (312) 558-5700

 

(iii)          If to the Senior Secured Notes Trustee:

 

HSBC Bank USA, National Association

452 Fifth Avenue

Corporate Trust

New York, New York  10018
Attention:  Gloria Alli

Telephone:  (212) 525-1404
Telecopier No.:  (212) 525-1300

 

with a copy to:

 

Pryor Cashman Sherman & Flynn LLP
410 Park Avenue
New York, New York 10022
Attention:  Ronald T. Sarubbi
Telephone No.:  (212) 326-0490
Telecopier No.:  (212) 798-6307

 

or at such other address or to any such successor or assign as any party may
designate by notice to the other party in accordance with the provisions
hereof.  In the event that any Secured

 

23

--------------------------------------------------------------------------------


 

Creditor shall be required by the Uniform Commercial Code or any other
applicable law to give notice to the Borrower or any other Secured Creditor of
the intended disposition of any Collateral, such notice shall be given as
provided in the Term and Note Security Agreement and ten days notice shall be
deemed to be commercially reasonable.  Each Term and Note Secured Creditor,
including the Senior Secured Notes Trustee, hereby appoints the Term and Note
Collateral Agent as its agent and representative for purposes of giving and
receiving notices under the Term and Note Security Documents.

 

(a)           Upon written request from the Term and Note Collateral Agent, the
Senior Secured Notes Trustee agrees to promptly notify the Term and Note
Collateral Agent of (i) the aggregate amount of principal and interest
outstanding and other amounts owing with respect to the Senior Secured Notes and
the amount, if any, then due and payable under the Senior Secured Notes
Indenture, as at such date as the Term and Note Collateral Agent may specify and
(ii) any payment received by the Senior Secured Notes Trustee to be applied to
the principal of or interest on the amounts due with respect to the Senior
Secured Notes.

 

Section 13.            GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES
SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID
STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW (EXCEPT SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW).

 

Section 14.            CONSENT TO JURISDICTION.  THE PARTIES HERETO HEREBY
CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
CITY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREE THAT ALL ACTIONS OR
PROCEEDINGS RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS.  EACH
PARTY HERETO ACCEPTS FOR AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, IN ANY SUCH ACTIONS OR PROCEEDINGS, THE EXCLUSIVE JURISDICTION
OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT, AND WITH ANY JUDGMENT SUBJECT TO RIGHTS OF APPEAL IN THE
JURISDICTIONS SET FORTH ABOVE.

 

Section 15.            WAIVER OF JURY TRIAL.  THE PARTIES HERETO HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT, OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT.  THE PARTIES HERETO ALSO WAIVE ANY BOND OR
SURETY OR SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE REQUIRED
OF THE PARTIES HERETO.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS.

 

24

--------------------------------------------------------------------------------


 

THE PARTIES HERETO EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS.  THE PARTIES HERETO FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

Section 16.            Section Titles.  The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the Agreement between the parties hereto.

 

Section 17.            Counterparts.  This Agreement and any amendments,
waivers, consents or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.

 

Section 18.            Severability.  The invalidity, illegality or
unenforceability of any provision in or obligation under this Agreement shall
not affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Agreement.

 

Section 19.            Assignment.  This Agreement shall be binding upon, and
inure to the benefit of, the Revolver Secured Creditors and the Term and Note
Secured Creditors and their respective successors and assigns regardless of
whether such successors or assigns are signatories hereto.  The term “Borrower”
as used herein shall also refer to the permitted successors and assigns of the
Borrower, including, without limitation, a receiver, trustee, custodian or
debtor-in-possession.  The Secured Creditors shall have the right to assign,
transfer or grant participations in part or all of the senior debt owed to them,
the security therefor and their rights hereunder.  This Agreement shall be
binding upon and enure to the benefit of the Secured Creditors and their
successors and assigns.

 

Section 20.            Conflict with Other Agreements.  The parties hereto agree
that in the event of any conflict between the provisions of this Agreement and
the provisions of any Loan Document, the provisions of this Agreement shall
control.

 

Section 21.            Amendments and Waivers.  This Agreement constitutes the
entire agreement of the parties hereto and does not affect any rights and
remedies except as expressly provided herein. This Agreement shall be amended,
modified or waived only with the written consent of the Revolver Collateral
Agent (with such written requisite consent of the Lenders (as defined in the
Revolving Credit Agreement) as may be required pursuant to Section

 

25

--------------------------------------------------------------------------------


 


13.1 OF THE REVOLVING CREDIT AGREEMENT) AND THE TERM AND NOTE COLLATERAL AGENT
(WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS (AS DEFINED IN THE TERM CREDIT
AGREEMENT)), EXCEPT THAT (I) WRITTEN CONSENT OF THE SENIOR SECURED NOTES TRUSTEE
SHALL BE REQUIRED IF THE AMENDMENT, MODIFICATION OR WAIVER OR VARIANCE WOULD
MATERIALLY ADVERSELY AFFECT THE RIGHTS AND BENEFITS OF THE SENIOR SECURED
NOTEHOLDERS IN A DIFFERENT MANNER THAN THE OTHER TERM AND NOTE SECURED
CREDITORS; AND (II) WRITTEN CONSENT OF THE BORROWER SHALL BE REQUIRED IF THE
AMENDMENT, MODIFICATION OR WAIVER WOULD IMPOSE, OR HAVE THE EFFECT OF IMPOSING,
ON THE BORROWER MORE RESTRICTIVE COVENANTS OR GREATER OBLIGATIONS THAN THOSE
APPLICABLE TO THE BORROWER UNDER THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS AS
OF THE DATE HEREOF.  NO WAIVER SHALL BE DEEMED TO BE MADE BY EITHER COLLATERAL
AGENT OF THEIR RESPECTIVE RIGHTS HEREUNDER, UNLESS THE SAME SHALL BE IN WRITING
SIGNED BY SUCH COLLATERAL AGENT (ACTING IN ACCORDANCE WITH THIS SECTION 21), AND
EACH WAIVER, IF ANY, SHALL BE A WAIVER ONLY WITH RESPECT TO THE SPECIFIC
INSTANCE INVOLVED AND SHALL IN NO WAY IMPAIR THE RIGHTS OF SUCH COLLATERAL
AGENT, IN ANY OTHER RESPECT AT ANY OTHER TIME.


 


SECTION 22.             MISCELLANEOUS.  THIS AGREEMENT IS SOLELY FOR THE PURPOSE
OF DEFINING THE RELATIVE RIGHTS AND PRIORITIES OF THE PARTIES HERETO AND THAT OF
THE REVOLVER SECURED CREDITORS AND THE TERM AND NOTE SECURED CREDITORS AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS WITH RESPECT TO THE COLLATERAL, AND NO OTHER
PERSON, FIRM, ENTITY OR CORPORATION SHALL HAVE ANY RIGHT, BENEFIT, PRIORITY OR
INTEREST UNDER, OR BECAUSE OF THE EXISTENCE OF, THIS AGREEMENT.  IT IS EXPRESSLY
ACKNOWLEDGED AND AGREED THAT THE REVOLVER COLLATERAL AGENT AND THE TERM AND NOTE
COLLATERAL AGENT MAY BE REFERRED TO IN ONE OR MORE SECURITY DOCUMENTS BY OTHER
DEFINED TERMS, INCLUDING, WITHOUT LIMITATION, THE “REVOLVING CREDIT AGREEMENT
COLLATERAL AGENT” AND THE “TERM CREDIT AGREEMENT COLLATERAL AGENT”,
RESPECTIVELY.  NO SUCH USE OF SUCH DIFFERENT TERMINOLOGY IS INTENDED TO AFFECT
THE ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER SECURITY DOCUMENT.  THIS
AGREEMENT SHALL NOT INURE TO THE BENEFIT OF THE BORROWER OR ANY SUBSIDIARY
THEREOF, OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THE PARTIES HERETO AGREE
AND ACKNOWLEDGE THAT THEY SHALL NOT CHALLENGE OR QUESTION IN ANY PROCEEDING THE
VALIDITY, PERFECTION, PRIORITY OR ENFORCEABILITY OF THIS AGREEMENT, AS A WHOLE,
OR ANY TERM OR PROVISION CONTAINED HEREIN.  WITHOUT LIMITING THE TERMS OF THIS
AGREEMENT, THE PARTIES INTEND THAT THIS AGREEMENT SHALL BE ENFORCEABLE IN A
BANKRUPTCY PROCEEDING, INCLUDING PURSUANT TO SECTION 510(A) OF THE BANKRUPTCY
CODE.


 


SECTION 23.             TERMINATION.  UPON THE ONE HUNDRED TWENTY-FIRST (121ST)
DAY AFTER ALL BANK OBLIGATIONS HAVE BEEN FULLY PAID, THIS AGREEMENT SHALL
IMMEDIATELY TERMINATE AND CEASE TO BE EFFECTIVE AND THE BANK AGENTS, THE
LENDERS, THE SENIOR SECURED NOTEHOLDERS, THE SENIOR SECURED NOTES TRUSTEE, AND
THE CREDIT PARTIES SHALL BE RELEASED FROM THEIR RESPECTIVE OBLIGATIONS HEREUNDER
(OTHER THAN SUCH OBLIGATIONS THAT BY THEIR TERMS ARE STATED TO SURVIVE THE
TERMINATION OF THIS AGREEMENT); PROVIDED, HOWEVER, (A) THIS AGREEMENT SHALL BE
AUTOMATICALLY REINSTATED IF AT ANY TIME PAYMENT OF, IN WHOLE OR IN PART, ANY OF
THE BANK OBLIGATIONS ARE CHALLENGED BY THE INITIATION OF ANY SUIT OR PROCEEDING
BY ANY PARTY, OR ARE RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY ANY
BANK AGENT OR ANY LENDER AS A PREFERENCE, FRAUDULENT CONVEYANCE OR OTHERWISE
UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW, OR UNDER ANY OTHER STATE OR
FEDERAL LAW, THE COMMON LAW OR ANY RULING IN EQUITY, ALL AS THOUGH SUCH PAYMENT
HAD NOT BEEN MADE, AND IN SUCH EVENT, ALL REASONABLE DOCUMENTED COSTS AND
EXPENSES (INCLUDING, WITHOUT LIMITATION, ANY REASONABLE DOCUMENTED LEGAL FEES
AND DISBURSEMENTS) INCURRED BY ANY BANK AGENT OR ANY LENDER IN DEFENDING ANY
SUCH ACTION OR PROCEEDING OR ENFORCING SUCH REINSTATEMENT SHALL BE DEEMED
INCLUDED AS PART OF THE REVOLVER BANK OBLIGATIONS OR TERM BANK OBLIGATIONS, AS
THE CASE MAY BE, AND THE SENIOR SECURED NOTES TRUSTEE AND THE SENIOR SECURED
NOTEHOLDERS SHALL

 

26

--------------------------------------------------------------------------------


 


ACCOUNT FOR ANY PAYMENTS RECEIVED IN RESPECT OF THE COLLATERAL PRIOR TO SUCH
REINSTATEMENT AND (B) IMMEDIATELY AFTER ALL BANK OBLIGATIONS HAVE BEEN FULLY
PAID, THE TERMS OF THIS AGREEMENT SHALL NO LONGER BE APPLICABLE TO RESTRICT ANY
ACTION OR FAILURE TO ACT BY THE SENIOR SECURED NOTES TRUSTEE AND THE SENIOR
SECURED NOTEHOLDERS WITH RESPECT TO THE COLLATERAL SUBJECT TO THE IMMEDIATELY
PRECEDING CLAUSE (A).


 


SECTION 24.             EFFECT OF AMENDMENT AND RESTATEMENT.  EACH PARTY HERETO
HEREBY ACKNOWLEDGES THAT THIS AGREEMENT AMENDS AND RESTATES IN ITS ENTIRETY THE
EXISTING INTERCREDITOR AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, THE REVOLVER
COLLATERAL AGENT, THE TERM AND NOTE COLLATERAL AGENT AND THE SENIOR SECURED
NOTES TRUSTEE EACH ACKNOWLEDGE AND AGREE THAT FOR ALL PURPOSES UNDER THE CREDIT
DOCUMENTS, THE TERM CREDIT AGREEMENT CONSTITUTES A REFINANCING AND REPLACEMENT
OF THE TERM CREDIT AGREEMENT (AS DEFINED IN THE EXISTING INTERCREDITOR
AGREEMENT) AND THE TERM AND NOTE SECURED OBLIGATIONS CONSTITUTE THE FORMERLY
NAMED “SECOND PRIORITY CREDIT FACILITY INDEBTEDNESS” UNDER THE SENIOR SECURED
NOTES INDENTURE AND THE REVOLVING CREDIT AGREEMENT CONSTITUTES A REFINANCING AND
REPLACEMENT OF THE REVOLVING CREDIT AGREEMENT (AS DEFINED IN THE EXISTING
INTERCREDITOR AGREEMENT) AND THE REVOLVER SECURED OBLIGATIONS CONSTITUTE THE
FORMERLY NAMED “FIRST PRIORITY CREDIT FACILITIES INDEBTEDNESS” UNDER THE SENIOR
SECURED NOTES INDENTURE.


 

[signature pages follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized representatives as of the day
and year first above written.

 

 

DEUTSCHE BANK TRUST COMPANY

 

 

AMERICAS, as Revolver Bank Agent

 

 

 

 

By:

 /s/ Frank Fazio

 

 

 

 

 

Name:

Frank Fazio

 

 

 

 

Title:

Director

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

 

AMERICAS, as Revolver Collateral Agent

 

 

 

 

By:

/s/ Frank Fazio

 

 

 

 

 

Name:

Frank Fazio

 

 

 

 

Title:

Director

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

 

AMERICAS, as Term Bank Agent

 

 

 

 

By:

/s/ Frank Fazio

 

 

 

 

 

Name:

Frank Fazio

 

 

 

 

Title:

Director

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

 

AMERICAS, as Term and Note Collateral Agent

 

 

 

 

By:

 /s/ Frank Fazio

 

 

 

 

 

Name:

Frank Fazio

 

 

 

 

Title:

Director

 

A-28

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK TRUST COMPANY

 

 

AMERICAS, as Mortgagee

 

 

 

 

By:

/s/ Frank Fazio

 

 

 

 

 

Name:

Frank Fazio

 

 

 

 

Title:

Director

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

 

as Senior Secured Notes Trustee

 

 

 

 

By:

/s/ Herawattee Alli

 

 

 

 

 

Name:

Herawattee Alli

 

 

 

 

Title:

Assistant Vice President

 

 

Acknowledged and Agreed:

 

 

 

 

 

HUNTSMAN LLC

 

 

 

 

 

By:

/s/ Sean Douglas

 

 

 

 

 

Name:

Sean Douglas

 

 

 

 

Title:

Vice President

 

 

A-29

--------------------------------------------------------------------------------


 

Annex I

 

All of the right, title and interest of each Assignor in, to and under all of
its assets, whether now existing or hereafter from time to time acquired, but
excluding

 

(a)           all Equipment,

 

(b)                                 all vehicles, aircraft, vessels, barges,
railcars, rolling stock or fixtures, together with accessions thereto and
replacement parts therefor,

 

(c)                                  all Mortgaged Property (as defined in the
Mortgages) and all other interests in real propety,

 

(d)                                 all rights under documents governing leases
of Equipment, fixtures or real property,

 

(e)                                  all interests of any Assignor in any shares
of capital stock or other equity interests of Huntsman International Holdings
LLC or any successor thereto; and

 

(f)                                    all Proceeds and products of any and all
of the foregoing (including without, limitation, all insurance and claims for
insurance effected or held for the benefit of such Assignor in respect thereof).

 

Capitalized terms used but not defined in this Annex I shall have the meanings
given such terms in the Revolver Security Agreement.

 

A-1

--------------------------------------------------------------------------------
